Table of Contents Exhibit 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Table of Contents Corporate Data PAGE Quarterly Highlights 4 Investor Information 5 Common Stock Data 6 Consolidated Financial Results Financial Highlights 8 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 MMO Unconsolidated Joint Venture Statements of Operations 12 Funds From Operations 13 Adjusted Funds From Operations 14 Reconciliation of Earnings Before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 15 Capital Structure 16 Debt Summary 17 MMO Joint Venture Outstanding Debt Summary 18 Debt Maturities 19 MMO Joint Venture Debt Maturities 20 Portfolio Data Same Store Analysis 22 Portfolio Overview 23 Portfolio Geographic Distribution 27 Portfolio Overview – Leased Rates and Weighted Average Remaining Lease Term 28 Major Tenants – Office Properties 29 Portfolio Tenant Classification Description 30 Lease Expirations – Wholly Owned Portfolio 31 Lease Expirations – Wholly Owned Portfolio (Los Angeles County) 32 Lease Expirations – Wholly Owned Portfolio (Orange County) 33 Lease Expirations – Wholly Owned Portfolio (San Diego County) 34 Lease Expirations – MMO Joint Venture Portfolio 35 Leasing Activity – Total Portfolio and Effective Portfolio 36 Leasing Activity – Los Angeles Central Business District 37 Leasing Activity – Orange County 38 Leasing Activity – San Diego County 39 Tenant Improvements and Leasing Commissions 40 Historical Capital Expenditures – Office Properties 41 Hotel Performance and Hotel Historical Capital Expenditures 42 Construction in Progress 43 Development Pipeline 44 Management Statements on Non-GAAP Supplemental Measures 45 This supplemental package contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Although we believe the expectations reflected in any forward-looking statements are based on reasonable assumptions, you should exercise caution in interpreting and relying on these statements as they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond the Company’s control and could materially affect actual results, performance or achievements. These factors include, without limitation, the ability to enter into new leases or renew leases on favorable terms, dependence on tenants’ financial condition, the uncertainties of real estate development and acquisition activity, the ability to effectively integrate acquisitions, the costs and availability of financing, the effects of local economic and market conditions, regulatory and tax law changes and other risks and uncertainties detailed from time to time in the Company’s filings with the Securities and Exchange Commission. 2 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Corporate Data 3 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Quarterly Highlights Maguire Properties, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is one of the largest owners, managers and developers of first-class office properties in the Los Angeles metropolitan area and has a significant presence in twelve submarkets, located in Los Angeles County, Orange County, and San Diego County.The Company’s predecessor was founded in 1965 and developed and managed over 30 million square feet of office properties nationally. As of June 30, 2007, the office portfolio was comprised of whole or partial interests in 40 properties with approximately 21.3 million net rentable square feet, one 350-room hotel with 266,000 square feet and total on- and off-site structured parking of approximately 13.8 million square feet, plus surface parking, which in total accommodates over 45,000 vehicles.The Company has four projects under development that total approximately 970,000 square feet of office space and approximately 1.7 million square feet of structured parking.The Company also owns undeveloped land that can support up to 11.5 million square feet of office, retail, residential and structured parking. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly and annual reports filed with the Securities and Exchange Commission (SEC).Additional information about us and our properties is also available at our website www.maguireproperties.com. Acquisitions and Dispositions: On April 24, 2007, we closed one of the largest real estate transactions in Southern California history: the purchase of 24 properties and 11 development sites from Blackstone Real Estate Advisors for $2.875 billion (the “Blackstone Transaction”).The properties are located in Los Angeles and Orange County, California and total approximately 7.7 million rentable square feet (before re-measurement) and developable land estimated to support approximately 2.2 million square feet of improvements. The purchase price (before reserves and closing costs) was funded through new mortgage financings of $2.28 billion, a bridge mortgage financing of $223.0 million, and a $530.0 million corporate facility originated by CSFB, Lehman Brothers and Merrill Lynch & Co. comprised of a $400.0 million term loan (fully drawn at closing) and a $130.0 million revolving credit facility (not yet drawn upon). After we closed the Blackstone Transaction, we sold 8 of the 24 properties acquired and 3 of the 11 development sites which we determined to be non-core assets. Five office properties and two development sites were sold to Bixby Land Company for approximately $344.8 million: Inwood Park and the Inwood Park development site, 1201 Dove Street, Fairchild Corporate Center, Redstone Plaza, Bixby Ranch and the Bixby Ranch development site (the “Bixby Transaction”).Three office properties and one development site were sold to Mullrock 4 for approximately $310.0 million (the “Mullrock Transaction”): Lincoln Town Center, Tower 17, 1100 Executive Tower and the Executive Tower development site. We also sold two office properties located in San Diego, California that were not acquired in the Blackstone Transaction, Wateridge Plaza, which closed on May 2 and Pacific Center, which closed on July 3, 2007, to an entity controlled by GE Asset Management for approximately $298.2 million (the “GE Transaction”). Debt: On April 4, 2007, we completed a new $550.0 million refinancing of the Wells Fargo Tower in Los Angeles, California.The new mortgage loan is a ten year, fixed rate loan that bears interest at 5.68% and matures on April 6, 2017.The net proceeds were approximately $290.0 million after the defeasance and repayment of the remaining $247.1 million mortgage loan, funding of lender reserves and payment of defeasance and closing costs.Approximately $175.0 million of the net proceeds were used to fund a portion of the purchase price of the Blackstone Transaction. On April 24, 2007, we completed multiple financings in connection with the closing of the Blackstone Transaction including new floating and fixed rate mortgage loans totaling $2.28 billion, a bridge mortgage loan of $223.0 million, a $400 million term loan credit facility, and a $130.0 million revolving credit facility that has not yet been drawn on.The proceeds from the Bixby Transaction and a portion of the proceeds from the Mullrock Transaction were used to pay down the $2.28 billion new mortgage loan to a balance of $2.0 billion, completely pay off the $223.0 million bridge mortgage loan and pay down the Term Loan to a balance of $281.3 million as of June 30, 2007.Subsequent to quarter end, remaining proceeds from the Mullrock Transaction and excess proceeds from the GE Transaction (after the assumption of the existing $118.0 million Pacific Center mortgage) were used to pay down the term loan to a balance of approximately $110.0 million. Development Activities: Construction activities for 3161 Michelson continued on the ground floor lobby, including mechanical and electrical work and drywall framing.We finished the installation of the tile on the ground floor and the roof and we completed construction activities for Parking Structure No. 5 and No. 2 as of May and June, respectively.Construction activities continued with concrete work for the fountain adjacent to the building.Sitework activities continued with landscape activities around the project site.We estimate that office building construction will be completed in the next quarter.3161 Michelson is a 530,000 square foot office building located in Irvine, California with two parking garages totaling approximately 1,338,000 square feet with the capacity to accommodate approximately 5,100 vehicles. At 17855 Von Karman, concrete has been poured on all of the suspended decks, major MEP systems have been installed and precast exterior panels have been hung.The project is still on schedule to be completed in the fourth quarter of 2007.Von Karman is a 150,000 square foot office building located in Irvine, California. At Lantana – East, which we estimate to be completed in the first quarter of 2008, the second level below grade parking structure is 90% poured out.At Lantana – South, which we estimate to be completed in the third quarter of 2008, the second level below grade parking structure is 15% poured out.The Lantana Media Campus is a 198,000 square foot office building with 223,000 square feet of structured parking located in Santa Monica, California. At the Mission City Corporate Center in San Diego, California, which we estimate to be completed in December of 2007, the superstructure is 100% complete while the precast panel erection is 50% complete.Mission City Corporate Center is a 92,000 square foot office building with 128,000 square feet of structured parking. Leasing Activities: During the second quarter, new leases and renewals were executed for approximately 632,000 square feet and approximately 689,000 square feet expired.Cash rent on leases executed during the second quarter increased 18.2%. GAAP rent growth increased 37.8% for the quarter. On April 2, 2007, New Century Financial of Irvine filed for bankruptcy protection and began the process of discontinuing operations and selling assets under the provisions of Chapter 11 of the federal bankruptcy code.New Century currently leases approximately 267,000 square feet at our Park Place property.New Century had signed a lease for approximately 190,000 square feet at our 3161 Michelson development project and was expected to take occupancy upon building completion in the third quarter of 2007.In addition, one New Century lease was acquired as part of the EOP Transaction.This lease was for approximately 2,800 square feet and was scheduled to expire in February 2008.This lease was rejected in bankruptcy proceedings in April, 2007.New Century has been paying lease obligations on a current basis since April 2.Under the bankruptcy code, New Century had 120 days from April 2 to decide whether to assume or reject its leases.While it has assumed or rejected many leases, Maguire Properties’ leases remain pending.New Century has recently requested that the bankruptcy court allow it an additional 90 days, until October 29, 2007, to decide whether to assume or reject its remaining leases.If that request is granted, it will not be permitted additional extensions without lessor consent.We have been engaged in negotiations with New Century concerning the disposition of each of its leases.We anticipate that the leases will be rejected on negotiated terms, although it is possible that certain leases may be assumed by New Century and then assigned for value to a new lessee. In July 2007, we entered into an agreement with Ameriquest whereby they agreed to terminate their leases for approximately 72,000 square feet at City Tower that was scheduled to expire in February, 2010, 105,000 square feet at City Plaza that was scheduled to expire in May, 2008, and 306,000 square feet at City Parkway that was scheduled to expire in May 2008.Ameriquest will pay rents through September, 2007 and we agreed to assume certain spaces that they have subleased at 2600 Michelson and 18581 Teller due to the favorable lease terms. 4 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Investor Information 1733 Ocean Avenue, Suite 400 355 South Grand Avenue, Suite 3300 Santa Monica, CA 90401 Los Angeles, CA 90071 Tel. (310) 857-1100 Tel. (213) 626-3300 Fax (310) 857-1198 Fax (213) 687-4758 Senior Management Robert F. Maguire III Chairman of the Board and Chief Executive Officer William H. Flaherty Senior Vice President, Marketing Martin A. Griffiths Executive Vice President and Chief Financial Officer Robert P. Goodwin Senior Vice President, Construction and Development Paul S. Rutter Executive Vice President, Major Transactions Ted J. Bischak Senior Vice President, Asset Management Mark T. Lammas Executive Vice President, Development Peggy M. Moretti Senior Vice President, Investor and Public Relations Javier F. Bitar Senior Vice President, Investments Peter Johnston Senior Vice President, Leasing Corporate Investor Relations Contact: Peggy M. Moretti (213) 626-3300 Please visit our corporate website at: www.maguireproperties.com Equity Research Coverage A.G. Edwards & Sons David AuBuchon (314) 955-5452 Banc of America Securities Mitch Germain (212) 847-5677 Deutsche Bank Louis Taylor (212) 250-4912 Friedman Billings Ramsey Wilkes J. Graham (703) 312-9737 Green Street Advisors Michael Knott (949) 640-8780 Robert W. Baird & Company David Loeb (414) 765-7063 Steifel Nicholas John Guinee (410) 454-5018 Lehman Brothers David Harris (212) 526-1790 Goldman Sachs Jay Haberman (917) 343-4260 Merrill Lynch Steve Sakwa (212) 449-0335 Credit Suisse John Stewart (212) 538-3183 Raymond James & Associates Paul Puryear (727) 567-3800 Citigroup Jonathan Litt (212) 816-0231 Wachovia Securities Christopher Haley (443) 263-6773 KeyBanc Capital Markets Jordan Sadler (917) 368-2280 Transfer Agent Timing Continental Stock Transfer and Trust Company Quarterly results will be announced according to the following anticipated schedule: 17 Battery Place, 8th Floor Third Quarter 2007 Early November 2007 New York, NY10004 Fourth Quarter 2007 Early February 2008 (212) 845-3215 First Quarter 2008 Early May 2008 5 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 CommonStockData(NYSE:MPG) Maguire Properties' common stock is traded primarily on the New York Stock Exchange under the symbol: MPG.Maguire Properties'common stock had the following characteristics during the past five quarters (based on New York Stock Exchange prices): 2nd Quarter 2007 1st Quarter 2007 4th Quarter 2006 3rd Quarter 2006 2nd Quarter 2006 High Price $ 38.08 $ 44.69 $ 44.12 $ 41.53 $ 36.47 Low Price $ 33.26 $ 34.81 $ 39.32 $ 34.70 $ 30.98 Closing Price $ 34.33 $ 35.56 $ 40.00 $ 40.74 $ 35.17 Dividends per share - Annualized $ 1.60 $ 1.60 $ 1.60 $ 1.60 $ 1.60 Closing Dividend Yield - Annualized 4.66 % 4.50 % 4.00 % 3.93 % 4.55 % Closing Common Shares and Limited Partnership Units Outstanding (in thousands) 54,617 54,405 54,391 54,391 54,368 Closing Market Value of Common Shares and Limited Partnership Units Outstanding (in thousands) $ 1,875,005 $ 1,934,642 $ 2,175,644 $ 2,215,893 $ 1,912,130 Dividends per Share 2nd Quarter 2007 1st Quarter 2007 4th Quarter 2006 3rd Quarter 2006 2nd Quarter 2006 Common Stock Amount $ 0.4000 $ 0.4000 $ 0.4000 $ 0.4000 $ 0.4000 Declared June 11, 2007 March 21, 2007 December 13, 2006 September 26, 2006 June 21, 2006 Record June 29, 2007 March 30, 2007 December 29, 2006 September 29, 2006 June 30, 2006 Paid July 31, 2007 April 30, 2007 January 31, 2007 October 31, 2006 July 31, 2006 Preferred Stock Amount $ 0.4766 $ 0.4766 $ 0.4766 $ 0.4766 $ 0.4766 Declared June 11, 2007 March 21, 2007 December 13, 2006 September 26, 2006 June 21, 2006 Record June 29, 2007 March 30, 2007 December 29, 2006 September 29, 2006 June 30, 2006 Paid July 31, 2007 April 30, 2007 January 31, 2007 October 31, 2006 July 31, 2006 6 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Consolidated Financial Results 7 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Financial Highlights (unaudited and in thousands, except per share and ratio amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Income Items: Revenue (1) $ 144,806 $ 101,004 $ 123,964 $ 108,353 $ 104,344 Straight line rent $ 3,709 $ 1,779 $ 315 $ 1,478 $ 2,347 Fair value lease revenue (2) $ 8,144 $ 1,871 $ 963 $ 1,761 $ 2,199 Lease termination fees $ – $ – $ 20,353 $ 669 $ 295 Office property operating margin (3) 63.9 % 62.2 % 62.4 % 64.2 % 66.4 % Net (loss) available to common shareholders $ (24,430 ) $ (12,587 ) $ (8,770 ) $ (10,243 ) $ (14,522 ) Funds from operations (FFO) available to common shareholders (4) $ (2,425 ) $ 17,664 $ 28,459 $ 21,071 $ 18,750 FFO per common share - diluted (4) $ (0.05 ) $ 0.38 $ 0.60 $ 0.44 $ 0.41 FFO per common share before loss from early extinguishment of debt - diluted (4) $ 0.27 $ 0.38 $ 0.65 $ 0.51 $ 0.48 Net (loss) per common share - diluted $ (0.52 ) $ (0.27 ) $ (0.19 ) $ (0.22 ) $ (0.31 ) Dividends declared per common share $ 0.40 $ 0.40 $ 0.40 $ 0.40 $ 0.40 Dividends declared per preferred share (5) $ 0.48 $ 0.48 $ 0.48 $ 0.48 $ 0.48 Ratios: Interest coverage ratio (6) 1.40 1.53 1.85 1.65 1.58 Interest coverage ratio before loss from early extinguishment of debt and gain on sale of real estate (7) 1.63 1.53 1.92 1.74 1.69 Fixed-charge coverage ratio (8) 1.31 1.32 1.61 1.46 1.40 Fixed-charge coverage ratio before loss from early extinguishment of debt and gain on sale of real estate (9) 1.52 1.32 1.67 1.54 1.49 FFO payout ratio (10) -800.0 % 105.3 % 66.7 % 90.9 % 97.6 % FFO payout ratio before loss from early extinguishment of debt (11) 148.1 % 105.3 % 61.2 % 77.8 % 83.1 % AFFO payout ratio (12) -243.2 % 1,493.2 % 89.9 % 155.8 % 256.7 % Capitalization: Total consolidated debt $ 5,350,470 $ 2,830,837 $ 2,794,349 $ 2,790,631 $ 2,688,131 Preferred stock @ quarter end $ 250,000 $ 250,000 $ 250,000 $ 250,000 $ 250,000 Common stock price @ quarter end $ 34.33 $ 35.56 $ 40.00 $ 40.74 $ 35.17 Common equity value @ quarter end (13) $ 1,875,005 $ 1,934,642 $ 2,175,644 $ 2,215,893 $ 1,912,130 Total consolidated market capitalization $ 7,475,475 $ 5,015,479 $ 5,219,993 $ 5,256,524 $ 4,850,261 Company portion of joint venture debt 161,650 161,650 161,650 161,650 161,650 Combined market capitalization $ 7,637,125 $ 5,177,129 $ 5,381,643 $ 5,418,174 $ 5,011,911 Consolidated debt / total market capitalization 71.6 % 56.4 % 53.5 % 53.1 % 55.4 % Combined debt / total market capitalization 72.2 % 57.8 % 54.9 % 54.5 % 56.9 % Consolidated debt plus preferred stock / total market capitalization 74.9 % 61.4 % 58.3 % 57.8 % 60.6 % Combined debt plus preferred stock / total market capitalization 75.4 % 62.6 % 59.6 % 59.1 % 61.8 % (1) Excludes rental revenues that are included in discontinued operations of approximately $9.7 million, $5.6 million, $6.0 million, $5.2 million and $5.1 million for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006 respectively. (2) Represents the net adjustment for above and below market leases, which are being amortized over the remaining term of the respective leases from the date of acquisition. (3) Calculated as follows:(rental, tenant reimbursement and parking revenues - rental property operating and maintenance expense, real estate taxes and parking expenses) / rental, tenant reimbursement and parking revenues (Lease termination fees are included in interest and other.) (4) For a definition and discussion of FFO, see page 45.For a quantitative reconciliation of the differences between FFO and net income, see page 13. (5) Preferred dividend declared for three months ended April 30, 2007, January 31, 2007, October 31, 2006, July 31, 2006, and April 30, 2006. (6) Calculated as earnings before interest, taxes and depreciation and amortization and preferred dividends, or EBITDA, of $108,230, $61,837, $75,228, $66,034, and $63,076, respectively, divided by cash interest expense of $77,166, $40,448, $40,568, $40,075, and $39,841, respectively.For a discussion of EBITDA, see page 45.For a quantitative reconciliation of the differences between EBITDA and net income, see page 15. (7) Calculated as EBITDA before loss from early extinguishment of debt and gain on sale of real estate, of $91,567, $61,837, $78,090, $69,863, and $67,183, respectively divided by cash interest expense of $70,451, $40,448, $40,568, $40,075, and $39, 841 respectively. (8) Calculated as EBITDA of $108,230, $61,837, $75,228, $66,034, and $63,076, respectively divided by fixed charges of $76,470, $46,783, $46,646, $45,345, and $44,941. (9) Calculated as EBITDA before loss from early extinguishment of debt and gain on sale of real estate of $91,567, $61,837, $78,090, $69,863, and $67,183, respectively divided by fixed charges of $76,470, $46,783, $46,646, $45,345, and $44,941. (10) Calculated as dividend declared per common share divided by FFO per common share - diluted. (11) Calculated as dividend declared per common share divided by FFO per common share before loss from early extinguishment of debt - diluted (12) Calculated as common stock dividends and operating partnership distributions declared of $21,756, $21,756, $21,756, $21,756 and $21,747, respectively divided by AFFO of ($8,946), $1,457, $24,194, $13,962 and $8,472, for the three months ended March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006 respectively.For a definition of AFFO, see page 45. For a quantitative reconciliation of the differences between AFFO and FFO, see page 14. (13) Assuming 100% conversion of the limited partnership units in the operating partnership into shares of our common stock. 8 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Consolidated Balance Sheets (unaudited and in thousands) June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Assets Investments in real estate $ 5,507,161 $ 3,444,923 $ 3,374,671 $ 3,329,188 $ 3,221,003 Less: accumulated depreciation (408,610 ) (381,617 ) (357,422 ) (338,518 ) (308,450 ) 5,098,551 3,063,306 3,017,249 2,990,670 2,912,553 Assets associated with real estate held for sale 148,754 – 5,247,305 3,063,306 3,017,249 2,990,670 2,912,553 Cash, cash equivalents, and restricted cash 459,269 152,628 200,273 246,830 231,570 Rents, deferred rents and other receivables 77,433 69,111 67,245 62,221 61,645 Deferred charges, net 289,681 176,421 170,330 181,240 181,592 Other assets 41,426 36,706 32,254 43,136 60,395 Investment in unconsolidated joint venture 21,399 22,859 24,378 26,190 28,431 Total assets $ 6,136,513 $ 3,521,031 $ 3,511,729 $ 3,550,287 $ 3,476,186 Liabilities, minority interests and stockholders' equity Loans payable $ 5,232,969 $ 2,830,837 $ 2,794,349 $ 2,790,631 $ 2,688,131 Dividends and distributions payable 24,934 24,934 24,934 24,934 24,925 Accounts payable, accrued interest payable and other liabilities 180,858 157,870 159,042 167,887 156,107 Acquired lease obligations, net 188,225 69,281 72,821 76,218 79,955 Obligations associated with real estate held for sale 119,774 – Total liabilities 5,746,760 3,082,922 3,051,146 3,059,670 2,949,118 Minority interests 18,981 25,606 28,671 33,991 38,975 Stockholders' equity Common and preferred stock and additional paid in capital 688,454 683,061 681,550 678,189 671,437 Accumulated deficit and dividends (331,730 ) (288,505 ) (257,124 ) (229,399 ) (200,520 ) Unearned and accrued stock compensation, net – Accumulated other comprehensive income, net 14,048 17,947 7,486 7,836 17,176 Total stockholders' equity 370,772 412,503 431,912 456,626 488,093 Total liabilities, minority interests and stockholders' equity $ 6,136,513 $ 3,521,031 $ 3,511,729 $ 3,550,287 $ 3,476,186 9 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Consolidated Statements of Operations (unaudited and in thousands, except per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Revenue: Rental $ 90,901 $ 60,249 $ 60,369 $ 61,682 $ 63,046 Tenant reimbursements 28,101 21,059 22,848 21,296 20,271 Hotel operations 7,061 6,188 6,939 6,551 6,888 Parking 11,958 10,437 10,044 9,345 10,176 Management, leasing and development services to affiliates 3,403 1,467 1,927 2,900 1,462 Interest and other 3,382 1,604 21,837 6,579 2,501 Total revenue 144,806 101,004 123,964 108,353 104,344 Expenses: Rental property operating and maintenance 30,611 23,955 23,578 22,548 20,263 Hotel operating and maintenance 4,391 3,999 4,634 4,243 4,261 Real estate taxes 12,952 7,989 8,360 7,388 8,234 Parking expenses 3,702 3,041 3,253 3,164 3,071 General and administrative 11,961 7,763 13,754 8,559 8,569 Other expense 233 136 122 136 17 Depreciation and amortization 56,042 30,150 38,200 31,841 31,657 Interest 63,453 31,333 32,168 31,512 31,699 Loss from early extinguishment of debt 8,336 – 2,862 3,829 4,107 Total expenses 191,681 108,366 126,931 113,220 111,878 Loss from continuing operations before equity in net loss of unconsolidated joint venture (46,875 ) (7,362 ) (2,967 ) (4,867 ) (7,534 ) Equity in net loss of unconsolidated joint venture (531 ) (707 ) (787 ) (149 ) (1,985 ) Minority interests 7,086 1,747 1,161 1,332 1,969 Loss from continuing operations (40,320 ) (6,322 ) (2,593 ) (3,684 ) (7,550 ) Discontinued Operations: Income (loss) from discontinued operations before minority interests (9,988 ) (1,735 ) (1,633 ) (2,076 ) (2,559 ) Gain on sale of real estate 33,890 – Minority interests attributable to discontinued operations (3,246 ) 236 222 283 353 Income (loss) from discontinued operations 20,656 (1,499 ) (1,411 ) (1,793 ) (2,206 ) Net loss (19,664 ) (7,821 ) (4,004 ) (5,477 ) (9,756 ) Preferred stock dividends (4,766 ) (4,766 ) (4,766 ) (4,766 ) (4,766 ) Net loss available to common shareholders $ (24,430 ) $ (12,587 ) $ (8,770 ) $ (10,243 ) $ (14,522 ) Net loss per common share - basic $ (0.52 ) $ (0.27 ) $ (0.19 ) $ (0.22 ) $ (0.31 ) Net loss per common share - diluted $ (0.52 ) $ (0.27 ) $ (0.19 ) $ (0.22 ) $ (0.31 ) Weighted-average shares outstanding - basic and diluted 46,678,583 46,578,064 46,572,219 46,565,959 46,156,438 10 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Consolidated Statements of Discontinued Operations (unaudited and in thousands) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Revenue: Rental $ 8,674 $ 4,877 $ 4,826 $ 4,639 $ 4,540 Tenant reimbursements 884 656 1,094 439 538 Parking 129 – Interest and other 59 57 67 74 44 Total revenue 9,746 5,590 5,987 5,152 5,122 Expenses: Rental property operating and maintenance 1,812 1,175 1,483 1,139 977 Real estate taxes 1,397 606 618 629 585 Parking expenses 9 – Depreciation and amortization 1,001 2,539 2,459 2,412 3,512 Interest 6,624 3,005 3,060 3,048 2,606 Loss from early extinguishment of debt 8,891 – Total expenses 19,734 7,325 7,620 7,228 7,681 Loss from discontinued operations before minority interests $ (9,988 ) $ (1,735 ) $ (1,633 ) $ (2,076 ) $ (2,559 ) 11 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 MMO Unconsolidated Joint Venture Statements of Operations (unaudited and in thousands, except for per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Revenue: Rental $ 20,144 $ 19,581 $ 18,979 $ 19,683 $ 19,178 Tenant reimbursements 7,777 7,574 7,724 7,555 6,967 Parking 2,222 2,177 1,998 2,008 1,869 Interest and other 290 75 789 126 1,813 Total revenue 30,433 29,407 29,490 29,372 29,827 Expenses: Rental property operating and maintenance 6,113 6,260 6,522 6,281 6,065 Real estate taxes 3,629 3,333 3,047 3,160 3,699 Parking expenses 441 401 459 387 391 Depreciation and amortization 12,140 12,257 12,595 10,477 17,487 Interest 10,928 10,814 11,039 11,095 10,907 Other 1,038 1,098 1,176 1,325 1,204 Total expenses 34,289 34,163 34,838 32,725 39,753 Net loss $ (3,856 ) $ (4,756 ) $ (5,348 ) $ (3,353 ) $ (9,926 ) Company share (771 ) (951 ) (1,070 ) (671 ) (1,985 ) Intercompany eliminations 240 244 283 522 – Equity in net loss of unconsolidated joint venture $ (531 ) $ (707 ) $ (787 ) $ (149 ) $ (1,985 ) 12 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Funds from Operations (unaudited and in thousands, except for per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Reconciliation of net (loss) income to funds from operations: Net loss available to common shareholders $ (24,430 ) $ (12,587 ) $ (8,770 ) $ (10,243 ) $ (14,522 ) Adjustments: Minority interests (3,840 ) (1,983 ) (1,383 ) (1,615 ) (2,322 ) Gain from sale of real estate (33,890 ) – Real estate depreciation and amortization 56,926 32,566 40,578 34,156 35,095 Company share of real estate depreciation and amortization from unconsolidated joint venture 2,428 2,451 2,519 2,095 3,497 Funds from operations available to common shareholders and unit holders (FFO) (1) $ (2,806 ) $ 20,447 $ 32,944 $ 24,393 $ 21,748 Company share of FFO (2) $ (2,425 ) $ 17,664 $ 28,459 $ 21,071 $ 18,750 FFO per share - basic $ (0.05 ) $ 0.38 $ 0.61 $ 0.45 $ 0.41 FFO per share - diluted $ (0.05 ) $ 0.38 $ 0.60 $ 0.44 $ 0.41 Weighted-average shares outstanding - basic 46,678,583 46,578,064 46,572,219 46,565,959 46,156,438 Weighted-average shares outstanding - diluted 46,891,402 47,000,722 47,304,274 47,441,336 46,290,201 Weighted-average diluted shares and units 54,297,318 54,406,638 54,710,190 54,847,252 53,696,117 Reconciliation of FFO to FFO before loss from early extinguishment of debt: FFO available to common shareholders and unit holders (FFO) $ (2,806 ) $ 20,447 $ 32,944 $ 24,393 $ 21,748 Add: loss from early extinguishment of debt 17,227 – 2,862 3,829 4,107 FFO before loss from early extinguishment of debt $ 14,421 $ 20,447 $ 35,806 $ 28,222 $ 25,855 Company share of FFO beforeloss from early extinguishment of debt (2) $ 12,462 $ 17,664 $ 30,931 $ 24,379 $ 22,290 FFO per share before loss from early extinguishment of debt - basic $ 0.27 $ 0.38 $ 0.66 $ 0.52 $ 0.48 debt - diluted $ 0.27 $ 0.38 $ 0.65 $ 0.51 $ 0.48 (1) For the definition and discussion of FFO, see page 45. (2) Based on a weighted average interest in our operating partnership of 86.4% for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and 86.2% for the three months ended June 30, 2006. 13 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Adjusted Funds from Operations (unaudited and in thousands, except for per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 FFO $ (2,806 ) $ 20,447 $ 32,944 $ 24,393 $ 21,748 Non-real estate depreciation 118 123 82 96 75 Amortization of deferred financing costs 1,436 1,141 1,137 1,307 1,246 Accretion of interest rate swap sold (122 ) (122 ) (122 ) (3,722 ) (1,023 ) Non-cash stock compensation 2,236 1,732 1,957 2,417 2,097 Loss from early extinguishment of debt(2) 17,227 – 2,862 3,829 4,107 Straight line rents (3,709 ) (1,779 ) (315 ) (1,478 ) (2,347 ) Fair value lease revenue (8,144 ) (1,871 ) (963 ) (1,761 ) (2,199 ) Capitalized payments (3) (7,537 ) (7,679 ) (5,711 ) (5,471 ) (6,005 ) Non-recoverable capital expenditures (4), (5) (2,989 ) (1,638 ) (440 ) (147 ) (1,052 ) Recoverable capital expenditures (633 ) (560 ) (324 ) (237 ) (716 ) Hotel improvements, equipment upgrades and replacements (148 ) (237 ) (118 ) (56 ) (421 ) 2nd generation tenant improvements and leasing commissions (6), (7) (2,957 ) (7,743 ) (5,994 ) (4,570 ) (6,331 ) MMO Joint Venture AFFO adjustments (918 ) (357 ) (801 ) (638 ) (707 ) Adjusted funds from operations (AFFO) $ (8,946 ) $ 1,457 $ 24,194 $ 13,962 $ 8,472 (1) For the definition and computation method of AFFO, see page 45.For a quantitative reconciliation of the differences between AFFO and cash flow from operating activities, see page 14. (2) The three months ended June 30, 2007 includes $2.3 million in cash defeasance costs funded from the net proceeds of our $550.0 million Wells Fargo Tower refinancing.The three months ended June 30, 2007 includes $8.9 million in losses from early extinguishment of debt attributable to discontinued operations.The three months ended June 30, 2006 includes $3.1 million in cash defeasance costs funded from the net proceeds of our $125.0 million Glendale Center refinancing. (3) Includes capital lease principal payments, capitalized leasing and development payroll and capitalized interest. (4) Excludes $0.3 million, $0.7 million, $2.0 million, $1.0 million and $0.9 million of expenditures for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30, 2006 respectively, related to the renovation at Lantana Media Campus. (5) Excludes $2.5 million, $1.5 million and $0.1 million of expenditures for the three months ended June 30, 2007, March 31, 2007 and December 31, 2006, respectively, related to the renovation at Pacific Center. (6) Excludes 1st generation tenant improvements and leasing commissions of $1.8 million, $2.2 million, $5.0 million, $1.2 million and $0.6 million for the three months ended June 30, 2007, March, 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006, respectively. (7) Excludes tenant improvements and leasing commissions paid by cash reserves that were funded through loan proceeds upon acquisition or debt refinancing of $4.4 million, $4.1 million, $2.0 million, $1.1 million and $3.1 million for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006 respectively. 14 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Reconciliation of Earnings Before Interest, Taxes and Depreciation and Amortization (1) and Adjusted Funds From Operations (2) (unaudited and in thousands) Three Months Ended Three Months Ended Three Months Ended Three Months Ended Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Reconciliation of net (loss) income to earnings before interest, taxes and depreciation and amortization (EBITDA): Net (Loss) Income $ (19,664 ) $ (7,821 ) $ (4,004 ) $ (5,477 ) $ (9,756 ) Add:Minority interests (3,840 ) (1,983 ) (1,383 ) (1,615 ) (2,322 ) Interest Expense(3) 70,077 34,338 35,228 34,560 34,306 Company share of interest expense included in unconsolidated joint venture 2,186 2,163 2,208 2,219 2,181 Depreciation and Amortization(4) 57,043 32,689 40,660 34,252 35,170 Company share of depreciation and amortization included in unconsolidated joint venture 2,428 2,451 2,519 2,095 3,497 EBITDA $ 108,230 $ 61,837 $ 75,228 $ 66,034 $ 63,076 EBITDA $ 108,230 $ 61,837 $ 75,228 $ 66,034 $ 63,076 Add: loss from early extinguishment of debt 8,336 – 2,862 3,829 4,107 Add: loss from early extinguishment of debt included in discontinued operations 8,891 – Less: gain on sale of real estate (33,890 ) – EBITDA before loss from early extinguishment of debt and gain on sale of real estate $ 91,567 $ 61,837 $ 78,090 $ 69,863 $ 67,183 Reconciliation of cash flows from operating activities to adjusted funds from operations (AFFO): Cash flows from operating activities $ 40,017 $ 9,288 $ 31,262 $ 35,866 $ 23,750 Changes in other assets and liabilities (42,236 ) 2,347 (192 ) (16,894 ) (6,758 ) Non-recoverable capital expenditures (2,989 ) (1,638 ) (440 ) (147 ) (1,052 ) Recoverable capital expenditures (633 ) (560 ) (324 ) (237 ) (716 ) Hotel improvements, equipment upgrades and replacements (148 ) (237 ) (118 ) (56 ) (421 ) 2nd generation tenant improvements and leasing commissions (5), (6) (2,957 ) (7,743 ) (5,994 ) (4,570 ) (6,331 ) AFFO $ (8,946 ) $ 1,457 $ 24,194 $ 13,962 $ 8,472 (1) For the definition and discussion of EBITDA, see page 46. (2) For the definition and discussion of AFFO, see page 46. (3) Includes interest expense of $6.6 million, $3.0 million, $3.1 million, $3.0 million, and $2.6 million for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30, 2006 respectively, related to discontinued operations. (4) Includes depreciation and amortization of $1.0 million, $2.5 million, $2.5 million, $2.4 million, and $3.5 million for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006, and June 30 2006 respectively, related to discontinued operations. (5) Excludes 1st generation tenant improvements and leasing commissions of $1.8 million, $2.2 million, $5.0 million, $1.2 million and $0.6 million for the three months ended June 30, 2007, March, 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006, respectively. (6) Excludes tenant improvements and leasing commissions paid by cash reserves that were funded through loan proceeds upon acquisition or debt refinancing of $4.4 million, $4.1 million, $2.0 million, $1.1 million and $3.1 million for the three months ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006 respectively. 15 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Capital Structure Debt (in thousands) Aggregate Principal June 30, 2007 Mortgage and Other Secured Loans Payable (Including Discontinued Operations) $ 5,350,470 Secured Credit Facility – Total Consolidated Debt 5,350,470 Company share of MMO Joint Venture debt 161,650 Total Combined Debt $ 5,512,120 Equity (in thousands) Shares Outstanding Total Liquidation Preference Preferred Stock 10,000 250,000 Shares & Units Outstanding Market Value (1) Common Stock 47,211 $ 1,620,760 Operating Partnership Units 7,406 254,245 Total Common Equity 54,617 1,875,005 Total Consolidated Market Capitalization $ 7,475,475 Total Combined Market Capitalization (2) $ 7,637,125 (1) Value based on the New York Stock Exchange closing price of $34.33 on June 30, 2007. (2) Includes Company share of MMO Joint Venture debt. 16 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Debt Summary (in thousands, except percentages) Maturity Date Principal Balance as of June 30, 2007 % of Debt Interest Rate as of June 30, 2007 (1) Floating Rate Debt Term Loan Credit Facility (2) April 24, 2012 $ 281,625 5.26 % 7.32 % Construction Loans: Park Place Construction Loan (3) September 28, 2008 (4) 167,076 3.12 % 7.57 % Lantana Media Campus Construction Loan March 31, 2009 1,279 0.02 % 6.82 % WAMU Construction Loan December 30, 2008 (5) 14,587 0.27 % 7.12 % Mission City Construction Loan February 22, 2009 (5) 11,651 0.22 % 7.12 % Total Construction Loans 194,593 3.64 % 7.50 % Variable Rate Mortgage Loans: Griffin Towers May 1, 2008 198,164 (5), (6) 3.70 % 7.22 % Brea Corporate Place May 1, 2009 70,468 1.32 % 7.27 % Brea Financial Commons May 1, 2009 38,532 0.72 % 7.27 % 500-600 Parkway May 9, 2009 97,750 (4) 1.83 % 6.67 % Total Variable Rate Mortgage Loans 404,914 7.57 % 7.10 % Total Floating Rate Debt 881,132 16.47 % 7.26 % Fixed Rate Debt Gas Company Tower August 11, 2016 458,000 8.56 % 5.10 % Pacific Arts Plaza April 1, 2012 270,000 5.05 % 5.15 % 777 Tower November 1, 2013 268,848 (6) 5.02 % 5.84 % US Bank Tower July 1, 2013 260,000 4.86 % 4.66 % Wells Fargo Tower (Los Angeles, CA) July 1, 2010 550,000 10.28 % 5.68 % KPMG Tower November 1, 2011 210,000 3.92 % 5.14 % Park Place November 1, 2014 170,000 3.18 % 5.64 % Glendale Center July 11, 2016 125,000 2.34 % 5.82 % Regents Square I & II April 1, 2012 103,600 1.94 % 5.13 % Park PlaceII March 12, 2012 100,000 1.87 % 5.39 % Lantana Media Campus January 6, 2010 98,000 1.83 % 4.94 % 801 North Brand April 6, 2015 75,540 1.41 % 5.73 % Mission City Corporate Center April 1, 2012 52,000 0.97 % 5.09 % 701 North Brand October 1, 2016 33,750 0.63 % 5.87 % 700 North Central April 6, 2015 27,460 0.51 % 5.73 % 550 South Hope Street May 1, 2017 200,000 3.74 % 5.78 % Two California Plaza May 1, 2017 465,535 (6) 8.70 % 5.50 % 18301 Von Karman May 1, 2017 94,084 (6) 1.76 % 5.73 % 2600 Michelson May 1, 2017 108,939 (6) 2.04 % 5.69 % Stadium Towers Plaza May 1, 2017 99,071 (6) 1.85 % 5.78 % City Plaza May 1, 2017 109,929 (6) 2.05 % 5.80 % City Tower May 1, 2017 139,803 (6) 2.61 % 5.85 % 18581 Teller May 1, 2017 19,810 (6) 0.37 % 5.65 % The City - 3800 Chapman May 1, 2017 44,370 0.83 % 5.93 % 1920 Main Plaza May 1, 2017 80,095 (6) 1.50 % 5.51 % 2010 Main Plaza May 1, 2017 79,033 (6) 1.48 % 5.51 % 500 Orange Tower May 1, 2017 108,970 (6) 2.04 % 5.68 % Total Fixed Rate Debt 4,351,837 81.34 % 5.46 % Total Debt - Continuing Operations 5,232,969 97.80 % 5.77 % Discontinued Operations Pacific Center (7) May 6, 2016 117,501 (6) 2.20 % 5.76 % Total Debt - Discontinued Operations 117,501 2.20 % 5.76 % Total Consolidated Debt $ 5,350,470 100.00 % 5.77 % (1) The June 30, 2007 one-month LIBOR rate of 5.32% was used to calculate the variable interest rates. (2) At the closing of the Blackstone Transaction, $400 million was funded on the Term Loan.Excess proceeds from the Bixby Transaction were used to pay down the Term Loan to a balance of $281.3 million as of June 30, 2007.Subsequent to quarter end, excess proceeds from the Mullrock Transaction and GE Transactions (after the assumption of the existing $118.0 million Pacific Center mortgage) were used to pay down the term loan to a balance of approximately $110.0 million. (3) We have entered into an interest rate cap agreement with respect to this loan that limits 75% of the outstanding balance to an interest rate of 5.50% during the term of this loan, excluding extension periods. (4) Three one-year extensions are available at our option subject to certain conditions. (5) One one-year extension available at our option subject to certain conditions. (6) These loans are reflected net of the related debt discount.At June 30, 2007, the total discount for all loans referenced is approximately $21.1 million, of which $3.7 million is attributable to the Pacific Center that was sold on July 2, 2007. (7) On April 5, 2007, we entered into an agreement to sell this property.The sale closed on July 2, 2007 on which date the buyer assumed the loan. Credit Facility (in thousands) Maximum Available Currently Available Drawn Secured Line of Credit as of June 30, 2007 $ 130,000 $ 130,000 $ - 17 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 MMO Joint Venture Outstanding Debt Summary Maturity Date Principal Balance as of June 30, 2007 % of Debt Interest Rate as of June 30, 2007 Fixed Rate Debt Wells Fargo Center (Denver, CO) April 6, 2015 $ 276,000 34.15 % 5.26 % One California Plaza December 1, 2010 146,250 18.09 % 4.73 % San Diego Tech Center April 11, 2015 133,000 16.46 % 5.70 % Washington Mutual Irvine Campus December 11, 2011 106,000 13.12 % 5.07 % Cerritos Corporate Center (1) February 1, 2016 95,000 11.75 % 5.54 % Stadium Gateway February 1, 2016 52,000 6.43 % 5.66 % Total Fixed Rate Debt 808,250 100.00 % 5.27 % Total Joint Venture Debt $ 808,250 100.00 % 5.27 % Company portion of joint venture debt (2) $ 161,650 (1) Cerritos is a Joint Venture property and all monthly debt service payments will be made by the Joint Venture.The Company is the guarantor on the loan through January 4, 2009. (2) The company owns twenty percent of the MMO Joint Venture. 18 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Debt Maturities (in thousands) Property 2007 2008 2009 2010 2011 Thereafter Total Floating Rate Debt Term Loan Credit Facility (1) $ – $ – $ – $ – $ – $ 281,625 $ 281,625 Variable Rate Mortgage Loans: Griffin Towers (2) – 198,164 – 198,164 Brea Corporate Place – – 70,468 – – – 70,468 Brea Financial Commons – – 38,532 – – – 38,532 500-600 Parkway – – 97,750 – – – 97,750 Total Variable Rate Mortgage Loans – 198,164 206,750 – – 281,625 686,539 Construction Loans: Park Place Construction Loan – 167,076 (3) – 167,076 Lantana Media Campus Construction Loan 1,279 1,279 WAMU Construction Loan (4) – 14,587 (6) – 14,587 Mission City Construction Loan (4) – – 11,651 (6) – – – 11,651 Total Construction Loans – 181,663 12,930 – – – 194,593 Total Floating Rate Debt – 379,827 219,680 – – 281,625 881,132 Fixed Rate Debt Gas Company Tower – 458,000 458,000 Pacific Arts Plaza – 270,000 270,000 777 Tower (2) – 268,848 268,848 US Bank Tower – 260,000 260,000 Wells Fargo Tower (Los Angeles, CA) – 550,000 550,000 KPMG Tower (5) – – 246 3,034 206,720 – 210,000 Park Place (5) – – – 2,232 2,361 165,407 170,000 Glendale Center – 125,000 125,000 Regents Square I & II – 103,600 103,600 Park PlaceII – 100,000 100,000 Lantana Media Campus – – – 98,000 – – 98,000 801 North Brand – 75,540 75,540 Mission City Corporate Center – 52,000 52,000 701 North Brand – 33,750 33,750 700 North Central – 27,460 27,460 550 South Hope Street – 200,000 200,000 Two California Plaza (2) – 465,535 465,535 18301 Von Karman (2) – 94,084 94,084 2600 Michelson (2) – 108,939 108,939 Stadium Towers Plaza (2) – 99,071 99,071 City Plaza (2) – 109,929 109,929 City Tower (2) – 139,803 139,803 18581 Teller (2) – 19,810 19,810 The City - 3800 Chapman – 44,370 44,370 1920 Main Plaza (2) – 80,095 80,095 2010 Main Plaza (2) – 79,033 79,033 500 Orange Tower (2) – 108,970 108,970 Total Fixed Rate Debt – – 246 103,266 209,081 4,039,244 4,351,837 Total Debt - Continuing Operations – 379,827 219,926 103,266 209,081 4,320,869 5,232,969 Discontinued Operations Pacific Center (2), (6) – 117,501 117,501 Total Debt - Discontinued Operations – 117,501 117,501 Total Consolidated Debt $ – $ 379,827 $ 219,926 $ 103,266 $ 209,081 $ 4,438,370 $ 5,350,470 Weighted Average Interest Rate (7) 0.00 % 7.51 % 7.18 % 4.96 % 5.15 % 5.58 % 5.77 % (1) At the closing of the Blackstone Transaction, $400 million was funded on the Term Loan.Excess proceeds from the Bixby Transaction were used to pay down the Term Loan to a balance of $281.3 million as of June 30, 2007.Subsequent to quarter end, excess proceeds from the Mullrock Transaction and GE Transactions (after the assumption of the existing $118.0 million Pacific Center mortgage) were used to pay down the term loan to a balance of approximately $110.0 million. (2) These loans are reflected net of the related debt discount.At June 30, 2007, the total discount for all loans referenced is approximately $21.1 million, of which $3.7 million is attributable to the Pacific Center that was sold on July 2, 2007. (3) We have entered into an interest rate cap agreement with respect to this loan that limits 75% of the outstanding balance to an interest rate of 5.50% during the term of this loan, excluding extension periods.Also, three one year extensions are available at our option. (4) One one-year extension available at our option. (5) Includes scheduled annual principal debt payments. (6) On April 5, 2007, we entered into an agreement to sell this property.The sale closed on July 3, 2007 on which date the buyer assumed the loan. (7) The June 30, 2007 one-month LIBOR rate of 5.32% was used to calculate the variable portion of the interest rates used in this calculation. 19 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 MMO Joint Venture Debt Maturities (in thousands) Property 2007 2008 2009 2010 2011 Thereafter Total Wells Fargo Center (Denver, CO) $ – $ – $ – $ – $ – $ 276,000 $ 276,000 One California Plaza (1) 239 2,825 2,984 140,202 – – 146,250 San Diego Tech Center – 133,000 133,000 Washington Mutual Irvine Campus – 106,000 – 106,000 Cerritos Corporate Center – 95,000 95,000 Stadium Gateway – 52,000 52,000 Total $ 239 $ 2,825 $ 2,984 $ 140,202 $ 106,000 $ 556,000 $ 808,250 Weighted Average Rate 4.73 % 4.73 % 4.73 % 4.73 % 5.07 % 5.45 % 5.27 % (1) Includes scheduled annual principal debt payments. 20 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Data 21 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Same Store Analysis (unaudited and in thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 % Change 2007 2006 % Change Total Same Store Portfolio Number of properties (1) 16 16 15 15 Square Feet (2) 17,671,221 17,732,568 16,841,766 16,905,228 Percent of Total Effective Portfolio 58.7 % 87.0 % 55.9 % 82.8 % Weighted Average Leased Percentage (3) 87.5 % 89.5 % 87.0 % 90.1 % GAAP Breakdown of Net Operating Income: Operating Revenues $ 96,421 $ 99,834 (3.4 )% (4) $ 185,686 $ 192,957 (3.8 )% (4) Operating Expenses 36,472 33,935 7.5 % (5) 101,653 98,708 3.0 % (5) Other Expenses 62 62 0.0 % 249 249 0.0 % Net Operating Income $ 59,887 $ 65,837 (9.0 )% $ 83,784 $ 94,000 (10.9 )% CASH BASIS Breakdown of Net Operating Income: Operating Revenues $ 92,252 $ 95,358 (3.3 )% (4) $ 179,052 $ 183,536 (2.4 )% (4) Operating Expenses 36,472 33,935 7.5 % (5) 101,653 98,708 3.0 % (5) Other Expenses 62 62 0.0 % 249 249 0.0 % Net Operating Income $ 55,718 $ 61,360 (9.2 )% $ 77,150 $ 84,579 (8.8 )% (1) Wholly owned properties included in the three months same store analysis are all the properties in our portfolio with the exception of properties acquired in the Blackstone Transaction, Wateridge Plaza and 701 North Brand.The six month analysis includes the same properties as the three month analysis except Pacific Center. (2) Property square footage year-to-date and quarterly analyses decreased in 2007 compared to 2006 due to changes in Park Place parking and property square footage. (3) Represents weighted average ccupancy for the same store portfolio. (4) Decrease primarily due to lower occupancy and large tenants that moved out in 2006 from KPMG Tower, Gas Company Tower and Park Place whose spaces have not been re-leased yet. (5) Increase primarily due to higher insurance premiums and parking costs. 22 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Overview Property by Submarket Ownership Square Feet Leased % and In-Place Rents Property Number of Buildings Number of Tenants Year Built / Renovated % Net Building Rentable Effective (1) % of Net Rentable % Leased Total Annualized Rents (2) Effective Annualized Rents (2) Annualized Rent $/RSF (3) Office Properties Los Angeles County Los Angeles Central Business District: Gas Company Tower 1 16 1991 100% 1,323,868 1,323,868 6.35% 90.1% $ 32,926,377 $ 32,926,377 $ 27.61 US Bank Tower 1 46 1989 100% 1,396,177 1,396,177 6.69% 85.3% 31,724,545 31,724,545 26.62 Wells Fargo Tower 2 70 1982 100% 1,390,611 1,390,611 6.67% 93.1% 25,383,899 25,383,899 19.61 Two California Plaza 1 41 1992 100% 1,328,150 1,328,150 6.37% 90.9% 24,606,582 24,606,582 20.38 KPMG Tower 1 21 1983 100% 1,139,835 1,139,835 5.46% 68.1% 15,395,810 15,395,810 19.83 777 Tower 1 35 1991 100% 1,008,439 1,008,439 4.83% 92.4% 18,202,535 18,202,535 19.54 550 South Hope Street 1 47 1991 100% 565,738 565,738 2.71% 90.4% 8,043,525 8,043,525 15.72 One California Plaza 1 37 1985 20% 991,836 198,367 4.75% 88.1% 16,270,595 3,254,119 18.62 Total LACBD Submarket 9 313 9,144,654 8,351,185 43.84% 87.3% 172,553,868 159,537,392 21.63 Tri-Cities Submarket Glendale Center 2 4 1973/1996 100% 386,318 386,318 1.85% 100.0% 8,417,372 8,417,372 21.79 801 North Brand 1 32 1987 100% 284,889 284,889 1.37% 86.9% 4,557,834 4,557,834 18.41 701 North Brand 1 13 1978 100% 131,129 131,129 0.63% 100.0% 2,152,119 2,152,119 16.41 700 North Central 1 22 1979 100% 134,168 134,168 0.64% 92.2% 1,897,594 1,897,594 15.34 Plaza Las Fuentes 3 9 1989 100% 192,958 192,958 0.92% 100.0% 3,731,122 3,731,122 19.34 Total Tri-Cities Submarket 8 80 1,129,462 1,129,462 5.41% 95.8% 20,756,041 20,756,041 19.19 Santa Monica Professional and Entertainment Submarket Lantana Media Campus 3 21 1989/2001 100% 331,188 331,188 1.59% 94.8% 10,450,794 10,450,794 33.29 Total Submarket 3 21 331,188 331,188 1.59% 94.8% 10,450,794 10,450,794 33.29 Cerritos Office Submarket Cerritos - Phase I 1 1 1999 20% 221,968 44,394 1.06% 100.0% 5,666,843 1,133,369 25.53 Cerritos - Phase II 1 - 2001 20% 104,567 20,913 0.50% 100.0% 2,482,421 496,484 23.74 Total Cerritos Submarket 2 1 326,535 65,307 1.57% 100.0% 8,149,264 1,629,853 24.96 Total Los Angeles County 22 415 10,931,839 9,877,142 52.40% 88.7% $ 211,909,967 $ 192,374,080 $ 21.84 23 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Overview(continued) Property by Submarket Ownership Square Feet Leased % and In-Place Rents Property Number of Buildings Number of Tenants Year Built / Renovated % Net Building Rentable Effective (1) % of Net Rentable % Leased Total Annualized Rents (2) Effective Annualized Rents (2) Annualized Rent $/RSF (3) Office Properties Orange County John Wayne Airport Submarket Park Place 8 49 1977/2002 100% 1,794,211 1,794,211 8.60% 83.0% $ 21,687,260 $ 21,687,260 $ 14.57 2600 Michelson 1 30 1986 100% 307,285 307,285 1.47% 94.3% 4,395,098 4,395,098 15.16 1920 Main Plaza 1 36 1988 100% 304,935 304,935 1.46% 88.6% 5,342,188 5,342,188 19.77 2010 Main Plaza 1 33 1988 100% 280,680 280,680 1.35% 70.9% 3,341,779 3,341,779 16.80 18301 Von Karman 1 34 1989 100% 219,496 219,496 1.05% 81.4% 3,348,391 3,348,391 18.74 18581 Teller 1 4 1983 100% 86,087 86,087 0.41% 100.0% 1,073,673 1,073,673 12.47 Washington Mutual Irvine Campus 4 1 1989/2004 20% 414,595 82,919 1.99% 100.0% 8,887,052 1,777,410 21.44 Total Airport Submarket 17 187 3,407,289 3,075,613 16.33% 85.9% 48,075,442 40,965,800 16.43 Costa Mesa Submarket Griffin Tower 1 45 1987 100% 543,003 543,003 2.60% 79.2% 6,663,374 6,663,374 15.49 Pacific Arts Plaza 8 49 1982 100% 785,123 785,123 3.76% 87.3% 14,286,272 14,286,272 20.84 Total Costa Mesa Submarket 8 49 1,328,126 1,328,126 6.37% 84.0% 20,949,646 20,949,646 18.78 Central Orange Submarket 3800 Chapman 1 1 1984 100% 157,231 157,231 0.75% 100.0% 2,143,143 2,143,143 13.63 500-600 Parkway 3 13 1978 100% 458,261 458,261 2.20% 96.7% 5,477,447 5,477,447 12.36 City Tower 1 32 1988 100% 410,068 410,068 1.97% 98.2% 6,757,268 6,757,268 16.78 City Plaza 1 40 1969/1999 100% 327,003 327,003 1.57% 88.5% 3,960,098 3,960,098 13.69 500 Orange Tower 1 48 1987 100% 333,505 333,505 1.60% 93.8% 5,189,333 5,189,333 16.59 Stadium Towers Plaza 1 40 1988 100% 257,248 257,248 1.23% 93.1% 4,304,477 4,304,477 17.97 Stadium Gateway 1 8 2001 20% 272,826 54,565 1.31% 100.0% 5,351,402 1,070,280 19.61 Total Submarket 9 182 2,216,142 1,997,881 10.62% 95.6% 33,183,167 28,902,046 15.67 Other Brea Corporate Place 2 20 1987 100% 328,305 328,305 1.57% 99.0% 5,446,654 5,446,654 16.76 Brea Financial Commons Portfolio 3 4 1987 100% 164,490 164,490 0.79% 100.0% 2,267,390 2,267,390 13.78 Total Other 5 24 492,795 492,795 2.36% 100.0% 7,714,044 7,714,044 15.65 Total Orange County 40 465 7,444,352 6,894,415 35.69% 96.4% $ 109,922,299 $ 98,531,535 $ 15.32 24 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Overview(continued) Property by Submarket Ownership Square Feet Leased % and In-Place Rents Property Number of Buildings Number of Tenants Year Built / Renovated % Net Building Rentable Effective (1) % of Net Rentable % Leased Total Annualized Rents (2) Effective Annualized Rents (2) Annualized Rent $/RSF (3) San Diego County UTC (University Town Center) Submarket Regents Square I & II 3 57 1986 100% 311,755 311,755 1.49% 95.2% $ 7,556,547 $ 7,556,547 $ 25.47 Total UTC Submarket 3 57 311,755 311,755 1.49% 95.2% 7,556,547 7,556,547 25.47 Sorrento Mesa Submarket San Diego Tech Center 11 33 1984/1986 20% 646,630 129,326 3.10% 99.2% 11,819,120 2,363,824 18.42 Total Sorento Mesa Submarket 11 33 646,630 129,326 3.10% 99.2% 11,819,120 2,363,824 18.42 Mission Valley Submarket Mission City Corporate Center 3 13 1990 100% 190,807 190,807 0.91% 97.7% 4,146,339 4,146,339 22.24 Total Mission Valley Submarket 3 13 190,807 190,807 0.91% 97.7% 4,146,339 4,146,339 22.24 Total San Diego County 17 103 1,149,192 631,888 5.51% 96.0% $ 23,522,006 $ 14,066,710 $ 21.31 Other Denver, CO - Downtown Submarket Wells Fargo Center - Denver 1 43 1983 20% 1,211,147 242,229 5.81% 97.2% 21,957,541 4,391,508 18.66 Total Other 1 43 1,211,147 242,229 5.81% 97.2% 21,957,541 4,391,508 18.66 Total Office Properties 80 1,026 20,736,530 17,645,675 99.41% 92.3% $ 367,311,812 $ 309,363,833 $ 19.62 25 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Overview(continued) Property by Submarket Ownership Square Feet Leased % and In-Place Rents Property Number of Buildings Number of Tenants Year Built / Renovated % Net Building Rentable Effective (1) % of Net Rentable % Leased Total Annualized Rents (2) Effective Annualized Rents (2) Annualized Rent $/RSF (3) Retail Property John Wayne Airport Submarket Park Place 8 27 1981 100% 124,103 124,103 0.59% 97.4% $ 3,654,387 $ 3,654,387 $ 30.23 Total Retail Properties 8 27 124,103 124,103 0.59% 97.4% 3,654,387 3,654,387 30.23 TotalOffice and Retail Properties 88 1,053 20,860,633 17,769,778 100.00% 92.4% $ 370,966,199 $ 313,018,220 $ 19.41 Effective Office and Retail Properties 17,769,778 89.0% $ 19.38 Properties Held for Sale Pacific Center (4) 2 27 1988 100% 439,484 439,484 2.11% 91.3% 8,952,235 8,952,235 22.31 439,484 439,484 2.11% 91.3% 8,952,235 8,952,235 22.31 Total - Office, Retail, and Properties Held for Sale 21,300,117 18,209,262 Hotel Property SQFT Effective SQFT Number of Rooms Westin Hotel, Pasadena, CA 100% 266,000 266,000 350 Total Hotel Property 266,000 266,000 350 Total - Office, Retail, Hotel and Properties Held for Sale 21,566,117 18,475,262 Parking Properties SQFT Effective SQFT Vehicle Capacity Effective Vehicle Capacity Annualized Parking Revenue (5) Effective Annualized Parking Revenue (6) Effective Annualized Parking Revenue per Vehicle Capacity (7) On-Site Parking (8) 12,459,295 10,537,941 41,477 34,879 $ 53,142,049 $ 45,240,124 $ 1,362 Off-Site Garages 1,815,453 1,815,453 5,542 5,542 9,132,551 9,132,551 1,648 Total Parking Properties 14,274,748 12,353,394 47,019 40,421 $ 62,274,600 $ 54,372,675 $ 1,403 Total - Office, Retail, Hotel and Parking Properties 35,395,697 30,383,488 (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture portfolio. (2) Annualized rent represents the annualized monthly contractual rent under existing leases as of June 30, 2007. This amount reflects total base rent before any one-time or non-recurring rent abatements but after annually recurring rent credits and is shown on a net basis; thus, for any tenant under a partial gross lease, the expense stop, or under a fully gross lease, the current year operating expenses (which may be estimates as of such date), are subtracted from gross rent. (3) Annualized rent per rentable square foot represents annualized rent as computed above, divided by the total square footage under lease as of the same date. (4) Pacific Center was sold to GE Capital on July 2 as part of the GE Transaction. (5) Annualized parking revenue represents the annualized quarterly parking revenue as of June 30, 2007. (6) Effective annualized parking revenue represents the annualized quarterly parking revenue as of June 30, 2007 adjusted to include 100% of our consolidated portfolio and 20% of our MMO Joint Venture portfolio. (7) Effective annualized parking revenue per vehicle capacity represents the annualized parking revenue as computed above, divided by the vehicle capacity. (8) Includes on-site parking for Pacific Center of 387,000 sq ft with a total vehicle capacity of 1,421 vehicles. 26 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Geographic Distribution 27 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Overview - Leased Rates and Weighted Average Remaining Lease Term Ownership Weighted Average Interest Remaining Lease Term % Leased % Leased % Leased % Leased % Leased ( % ) (in years) Q2 2007 Q1 2007 Q4 2006 Q3 2006 Q2 2006 Gas Company Tower 100 % 6.8 90.1 % 92.2 % 91.6 % 97.4 % 96.5 % US Bank Tower 100 % 4.2 85.3 % 85.5 % 85.5 % 84.7 % 85.0 % Wells Fargo Tower 100 % 6.4 93.1 % 91.6 % 91.0 % 91.1 % 90.6 % KPMG Tower 100 % 7.8 68.1 % 66.2 % 67.1 % 65.4 % 65.4 % 777 Tower 100 % 5.8 92.4 % 90.3 % 88.7 % 88.2 % 88.1 % One California Plaza 20 % 5.0 88.1 % 87.9 % 87.9 % 87.0 % 86.2 % Glendale Center 100 % 4.7 100.0 % 100.0 % 80.9 % 80.9 % 80.9 % 801 North Brand 100 % 3.8 86.9 % 86.8 % 87.2 % 84.0 % 88.7 % 701 North Brand 100 % 6.4 100.0 % 100.0 % 100.0 % 98.8 % – 700 North Central 100 % 4.6 92.2 % 92.2 % 90.9 % 94.2 % 80.6 % Plaza Las Fuentes 100 % 10.7 100.0 % 100.0 % 100.0 % 100.0 % 99.7 % Lantana Media Campus 100 % 3.2 94.8 % 94.4 % 94.4 % 93.5 % 93.6 % Cerritos - Phase I 20 % 7.3 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Cerritos - Phase II 20 % 3.9 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Park Place 100 % 3.2 83.0 % 84.9 % 84.7 % 92.2 % 92.5 % Washington Mutual Irvine Campus 20 % 4.5 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Pacific Arts Plaza 100 % 6.1 87.3 % 90.1 % 88.8 % 89.0 % 89.0 % Stadium Gateway 20 % 3.0 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Regents Square I & II 100 % 3.1 95.2 % 92.3 % 91.1 % 88.4 % 87.1 % Mission City Corporate Center 100 % 3.2 97.7 % 97.7 % 97.7 % 97.7 % 97.7 % San Diego Tech Center 20 % 3.0 99.2 % 98.7 % 98.7 % 95.6 % 93.2 % Wells Fargo Center - Denver 20 % 7.8 97.2 % 96.1 % 95.9 % 93.7 % 92.2 % Park Place - Retail 100 % 6.8 97.4 % 98.2 % 98.1 % 98.1 % 96.8 % Two California Plaza 100 % 6.1 90.9 % – 550 South Hope Street 100 % 5.9 90.4 % – 2600 Michelson 100 % 2.4 94.3 % – 1920 Main Plaza 100 % 2.9 88.6 % – 2010 Main Plaza 100 % 2.2 70.9 % – 18301 Von Karman 100 % 2.2 81.4 % – 3800 Chapman 100 % 4.1 100.0 % – 18581 Teller 100 % 2.1 100.0 % – Griffin Tower 100 % 3.2 79.2 % – 500-600 Parkway 100 % 2.5 96.7 % – City Tower 100 % 2.7 98.2 % – City Plaza 100 % 1.8 88.5 % – 500 Orange Tower 100 % 3.7 93.8 % – Stadium Towers Plaza 100 % 2.4 93.1 % – Brea Corporate Place 100 % 1.8 99.0 % – Brea Financial Commons Portfolio 100 % 3.6 100.0 % – Total Portfolio 4.9 92.4 % 89.9 % 89.1 % 89.9 % 89.3 % Effective Portfolio (1) 4.8 89.0 % 88.5 % 87.6 % 88.9 % 88.4 % (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture portfolio. 28 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Major Tenants - Office Properties % of Total % of Aggregate Weighted Average Number of Annualized Annualized Total Leased Leased Square Feet Remaining Lease S & P Credit Rating / Tenant Locations Rent (1) Rent Square Feet of Existing Portfolio Term in Months National Recognition (2) Rated 1 Southern California Gas Company 1 $ 21,283,883 6.8% 576,516 3.6% 52 A 2 Sempra (Pacific Enterprises) 1 8,504,539 2.7% 225,756 1.4% 36 A 3 Wells Fargo Bank (3) 4 6,517,730 2.1% 390,572 2.5% 87 AA+ 4 Bank of America (4) 4 4,162,182 1.3% 189,338 1.2% 52 AA 5 Disney Enterprises 1 3,706,960 1.2% 156,215 1.0% 48 A- 6 US Bank, National Association 2 3,601,312 1.2% 158,906 1.0% 94 AA 7 State Farm Mutual Auto Insurance Company 3 2,546,578 0.8% 171,497 1.1% 30 AA 8 Washington Mutual, FA (5) 3 2,489,381 0.8% 112,487 0.7% 52 A 9 GMAC Mortgage Corporation 1 2,342,898 0.7% 130,161 0.8% 78 AAA 10 Home Depot 1 2,143,142 0.7% 157,231 1.0% 49 BBB+ Total Rated / Weighted Average (6) 57,298,605 18.3% 2,268,679 14.3% 59 Total Investment Grade Tenants 110,095,567 35.2% 5,117,901 32.4% Unrated - Nationally Recognized 11 Latham & Watkins 2 $ 9,764,472 3.1% 382,716 2.4% 188 2nd Largest US Law Firm 12 Gibson Dunn & Crutcher 1 6,157,493 1.9% 268,268 1.7% 125 19th Largest US Law Firm 13 Deloitte & Touche 1 5,216,904 1.7% 342,094 2.2% 93 Largest US Accounting Firm 14 The Capital Group 2 5,207,121 1.7% 324,930 2.1% 24 3rd Largest US Investment Manager 15 Morrison & Foerster 1 3,469,400 1.1% 138,776 0.9% 75 22nd Largest US Law Firm 16 Munger Tolles & Olson 1 3,374,322 1.1% 160,682 1.0% 176 129th Largest US Law Firm 17 Marsh USA, Inc. 1 3,351,848 1.0% 191,244 1.2% 130 World's Largest Insurance Broker 18 PricewaterhouseCoopers 1 2,988,225 1.0% 160,784 1.0% 71 3rd Largest US Accounting Firm 19 KPMG 1 2,987,844 1.0% 175,525 1.1% 84 4th Largest US Accounting Firm 20 Sidley & Austin 1 2,456,316 0.8% 187,362 1.2% 198 5th Largest US Law Firm Total Unrated / Weighted Average (6) 44,973,945 14.4% 2,332,381 14.8% 117 Total Nationally Recognized Tenants 80,094,706 25.6% 4,065,312 25.7% Total / Weighted Average (6) $ 102,272,550 32.7% 4,601,060 29.1% 88 Total Investment Grade or Nationally Recognized Tenants $ 190,190,273 60.8% 9,183,213 58.1% (1) Annualized base rent is calculated as monthly contractual base rent under existing leases as of June 30, 2007, multiplied by 12; for those leases where rent has not yet commenced, the first month in which rent is to be received is used to first month in which rent is to be received is used to determine annualized base rent. (2) S&P credit ratings are as of June 30, 2007.Rankings of law firms are based on total gross revenue in 2006 as reported by American Lawyer Media's LAW.com. (3) Includes 20% of annualized rent and leased square footage for WFC-Denver, one of our MMO Joint Venture properties. (4) Includes 20% of annualized rent and leased square footage for One California Plaza, one of our MMO Joint Venture properties. (5) Includes 20% of annualized rent and leased square footage for Washington Mutual Irvine Campus, one of our MMO Joint Venture properties. (6) The weighted average calculation is based on the effective net rentable square feet leased by each tenant, which reflects our pro-rata share of the MMO Joint Venture. 29 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Portfolio Tenant Classification Description (1), (2) 30 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Lease Expirations - Wholly Owned Portfolio (1) Percentage Total Area in Percentage of Total Rent per Square Feet Covered of Aggregate Annualized Annualized Current Rent Square Foot Year by Expiring Leases Square Feet Rent Rent per Square Foot (2) at Expiration (3) Available 1,929,930 11.4 % 2007 899,528 5.3 % 17,674,567 5.9 % 19.65 19.66 2008 1,882,994 11.1 % 32,371,740 10.8 % 17.19 17.33 2009 1,442,721 8.5 % 29,914,140 10.0 % 20.73 21.50 2010 1,910,566 11.2 % 39,082,637 13.1 % 20.46 21.83 2011 2,576,982 15.2 % 57,235,984 19.2 % 22.21 23.56 2012 1,173,331 6.9 % 23,278,671 7.8 % 19.84 22.39 2013 1,837,984 10.8 % 35,348,153 11.8 % 19.23 22.95 2014 500,247 2.9 % 8,285,163 2.8 % 16.56 18.98 2015 820,806 4.8 % 16,637,587 5.6 % 20.27 24.34 2016 114,037 0.7 % 1,971,743 0.7 % 17.29 23.40 Thereafter 1,907,938 11.2 % 36,730,841 12.3 % 19.25 25.07 Total 16,997,064 100.0 % $ 298,531,226 100.0 % $ 19.81 $ 21.94 Leases Expiring in the Next 4 Quarters: 3rd Quarter 2007 248,814 1.5 % 4,430,316 1.5 % 17.81 17.86 4th Quarter 2007 (4) 650,714 3.8 % 13,244,251 4.4 % 20.35 20.35 1st Quarter 2008 427,381 2.5 % 8,326,113 2.8 % 19.48 19.61 2nd Quarter 2008 854,819 5.0 % 13,199,480 4.4 % 15.44 17.86 Total 2,181,728 12.8 % $ 39,200,160 13.1 % $ 17.97 $ 18.03 (1) The Pacific Center was sold on July 2, 2007 and is excluded from the Lease Expirations table. (2) Current rent per leased square foot represents current base rent, divided by total square footage under lease as of the same date. (3) Rent per leased square foot at expiration represents base rent including any future rent steps, and thus represents the base rent that will be inn place at lease expiration. (4) Includes tenants leasing on a month-to-month basis. 31 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Lease Expirations - Wholly Owned Portfolio Los Angeles County Percentage Total Area in Percentage of Total Rent per Square Feet Covered of Aggregate Annualized Annualized Current Rent Square Foot Year by Expiring Leases Square Feet Rent Rent per Square Foot (1) at Expiration (2) Available 1,112,486 11.6 % 2007 271,073 2.8 % 7,018,277 3.7 % 25.89 25.89 2008 445,838 4.6 % 8,923,157 4.8 % 20.01 20.11 2009 609,028 6.3 % 15,079,232 8.0 % 24.76 25.14 2010 878,666 9.1 % 22,958,709 12.3 % 26.13 27.38 2011 1,338,876 13.9 % 36,820,043 19.6 % 27.50 28.67 2012 744,504 7.7 % 15,473,054 8.3 % 20.78 23.39 2013 1,316,895 13.7 % 27,009,368 14.4 % 20.51 23.48 2014 412,015 4.4 % 6,892,247 3.7 % 16.73 22.16 2015 741,697 7.8 % 14,809,521 7.9 % 19.97 23.95 2016 89,249 0.9 % 1,505,593 0.8 % 16.87 23.41 Thereafter 1,653,141 17.2 % 31,000,907 16.5 % 18.75 24.29 Total 9,613,468 100.0 % $ 187,490,108 100.0 % $ 22.06 $ 24.62 Leases Expiring in the Next 4 Quarters: 3rd Quarter 2007 90,181 0.9 % 2,022,792 1.1 % 22.43 22.43 4th Quarter 2007 (3) 180,892 1.9 % 4,995,485 2.7 % 27.62 27.62 1st Quarter 2008 138,322 1.4 % 2,829,905 1.5 % 20.46 20.82 2nd Quarter 2008 95,390 1.1 % 1,844,698 0.9 % 19.34 19.45 Total 504,785 5.3 % $ 11,692,880 6.2 % $ 23.16 $ 23.28 (1) Current rent per leased square foot represents current base rent, divided by total square footage under lease as of the same date. (2) Rent per leased square foot at expiration represents base rent including any future rent steps, and thus represents the base rent that will be in place at lease expiration. (3) Includes tenants leasing on a month-to-month basis. 32 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Lease Expirations - Wholly Owned Portfolio Orange County Percentage Total Area in Percentage of Total Rent per Square Feet Covered of Aggregate Annualized Annualized Current Rent Square Foot Year by Expiring Leases Square Feet Rent Rent per Square Foot (1) at Expiration (2) Available 797,984 11.6 % 2007 574,945 8.4 % 9,532,138 9.6 % 16.58 16.60 2008 (3) 1,369,265 19.9 % 21,642,066 21.8 % 15.81 15.94 2009 717,506 10.4 % 12,015,924 12.1 % 16.75 17.70 2010 980,266 14.2 % 14,953,774 15.1 % 15.25 16.60 2011 1,113,820 16.1 % 17,562,206 17.6 % 15.77 16.80 2012 403,386 5.9 % 6,995,177 7.0 % 17.34 19.83 2013 521,089 7.6 % 8,319,116 8.4 % 15.96 21.62 2014 88,232 1.3 % 1,392,916 1.4 % 15.79 4.14 2015 55,788 0.8 % 1,241,849 1.3 % 22.26 26.25 2016 11,686 0.2 % 181,585 0.2 % 15.54 15.54 Thereafter 247,067 3.6 % 5,501,481 5.5 % 22.27 29.81 Total 6,881,034 100.0 % $ 99,338,231 100.0 % $ 16.33 $ 17.75 Leases Expiring in the Next 4 Quarters: 3rd Quarter 2007 156,859 2.3 % 2,356,366 2.4 % 15.02 15.24 4th Quarter 2007 (4) 418,086 6.1 % 7,175,771 7.2 % 17.16 17.16 1st Quarter 2008 251,842 3.6 % 4,425,142 4.5 % 17.57 17.59 2nd Quarter 2008 750,890 10.9 % 11,153,783 11.2 % 14.85 14.89 Total 1,577,677 22.9 % $ 25,111,063 25.3 % $ 15.92 $ 15.96 (1) Current rent per leased square foot represents current base rent, divided by total square footage under lease as of the same date. (2) Rent per leased square foot at expiration represents base rent including any future rent steps, and thus represents the base rent that will be in place at lease expiration. (3) In July, we executed a lease termination agreement with Ameriquest whereby they will be vacating approximately 490,000 square feet in Orange County scheduled to expire in 2008. (4) Includes tenants leasing on a month-to-month basis. 33 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Lease Expirations - Wholly Owned Portfolio San Diego County (1) Percentage Total Area in Percentage of Total Rent per Square Feet Covered of Aggregate Annualized Annualized Current Rent Square Foot Year by Expiring Leases Square Feet Rent Rent per Square Foot (2) at Expiration (3) Available 19,460 3.9 % 2007 53,510 10.7 % 1,124,153 9.6 % 21.01 21.01 2008 67,891 13.5 % 1,806,517 15.4 % 26.61 27.06 2009 116,187 23.1 % 2,818,984 24.1 % 24.26 25.87 2010 51,634 10.3 % 1,170,155 10.0 % 22.66 26.88 2011 124,286 24.7 % 2,853,735 24.4 % 22.96 28.98 2012 25,441 5.1 % 810,439 6.9 % 31.86 33.53 2013 – 0.0 % 19,669 0.2 % – – 2014 – 0.0 % – 0.0 % – – 2015 23,321 4.6 % 586,217 5.0 % 25.14 32.05 2016 13,102 2.6 % 284,565 2.4 % 21.72 30.36 Thereafter 7,730 1.5 % 228,453 2.0 % 29.55 42.03 Total 502,562 100.0 % $ 11,702,886 100.0 % $ 24.22 $ 27.54 Leases Expiring in the Next 4 Quarters: 3rd Quarter 2007 1,774 0.4 % 51,158 0.4 % 28.84 28.84 4th Quarter 2007 (4) 51,736 10.3 % 1,072,994 9.2 % 20.74 20.74 1st Quarter 2008 37,217 7.4 % 1,071,066 9.2 % 28.78 28.78 2nd Quarter 2008 8,539 1.7 % 200,999 1.7 % 23.54 24.50 Total 99,266 19.8 % $ 2,396,217 20.5 % $ 24.14 $ 24.22 (1) The Pacific Center was sold on July 2, 2007 and is excluded from the Lease Expirations table. (2) Current rent per leased square foot represents current base rent, divided by total square footage under lease as of the same date. (3) Rent per leased square foot at expiration represents base rent including any future rent steps, and thus represents the base rent that will be in place at lease expiration. (4) Includes tenants leasing on a month-to-month basis. 34 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Lease Expirations - MMO Joint Venture Portfolio Percentage Total Area in Percentage of Total Rent per Square Feet Covered of Aggregate Annualized Annualized Current Rent Square Foot Year by Expiring Leases Square Feet Rent Rent per Square Foot (1) at Expiration (2) Available 157,351 4.1 % – 2007 201,621 5.2 % $ 3,913,436 5.4 % $ 19.41 $ 19.42 2008 182,812 4.7 % 3,434,172 4.7 % 18.79 18.82 2009 541,976 14.0 % 9,839,723 13.7 % 18.16 19.23 2010 421,867 10.9 % 9,642,155 13.3 % 22.86 24.56 2011 453,549 11.8 % 8,824,278 12.2 % 19.46 21.62 2012 330,592 8.6 % 6,280,258 8.7 % 19.00 21.15 2013 237,123 6.1 % 4,236,841 5.8 % 17.87 22.03 2014 656,449 17.0 % 13,194,660 18.2 % 20.10 24.82 2015 105,013 2.7 % 1,904,401 2.6 % 18.13 22.26 2016 81,033 2.1 % 1,363,402 1.9 % 16.83 23.08 Thereafter 494,183 12.8 % 9,801,647 13.5 % 19.83 29.79 Total 3,863,569 100.0 % $ 72,434,972 100.0 % $ 19.54 $ 22.44 Leases Expiring in the Next 4 Quarters: 3rd Quarter 2007 91,040 2.4 % 1,740,401 2.4 % 19.12 19.12 4th Quarter 2007 (3) 110,581 2.8 % 2,173,034 3.0 % 19.65 19.67 1st Quarter 2008 5,679 0.1 % 103,271 0.2 % 18.18 18.18 2nd Quarter 2008 30,746 0.8 % 448,062 0.6 % 14.57 14.21 Total 238,046 6.2 % $ 4,464,768 6.2 % $ 18.76 $ 18.72 (1) Current rent per leased square foot represents current base rent, divided by total square footage under lease as of the same date. (2) Rent per leased square foot at expiration represents base rent including any future rent steps, and thus represents the base rent that will be in place at lease expiration. (3) Includes tenants leasing on a month-to-month basis. 35 Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Leasing Activity - Total Portfolio and Effective Portfolio Total Portfolio Effective Portfolio (1) For the For the Three Months Ended Three Months Ended June 30, 2007 % Leased June 30, 2007 % Leased Leased Square Feet as ofMarch 31, 2007 13,914,712 89.9 % 10,972,187 88.5 % Net Acquisitions 5,561,783 5,561,783 Dispositions - Wateridge Plaza (2) (267,579 ) (267,579 ) Revised Leased Square Feet 19,208,916 90.2 % 16,266,391 89.3 % Expirations (1,097,354 ) (5.2 )% (689,253 ) (3.8 )% New Leases 343,772 1.6 % 306,863 1.7 % Renewals 719,215 3.4 % 325,574 1.8 % Leased Square Feet as ofJune 30, 2007 19,174,549 90.0 % 16,209,575 89.0 % Cash Rent Growth (3), (4) Expiring Rate per Square Foot $ 19.71 New / Renewed Rate per Square Foot $ 23.29 Percentage Change 18.2 % GAAP Rent Growth (4), 5) Expiring Rate per Square Foot $ 18.75 New / Renewed Rate per Square Foot $ 25.83 Percentage Change 37.8 % Weighted Average Lease Term - New(in months) 84 Weighted Average Lease Term - Renewal(in months) 70 (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture properties. (2) The sales of Pacific Center occurred on July 2, 2007 and will be reflected in the third quarter leasing activity schedule. (3) Represents the difference between (i) initial market rents on new and renewed leases and (ii) the cash rents on those spaces immediately prior to the expiration or termination.Excludes new and renewed leases for spaces with more than six months of downtime. (4) For newly acquired properties, cash and GAAP rent growth is excluded for spaces that expired prior to our ownership and were re-leased after acquisition. (5) Represents estimated cash rent growth adjusted for straight-line rents in accordance with GAAP. 36 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Leasing Activity - Los Angeles Central Business District Total Portfolio Effective Portfolio (1) For the For the Three Months Ended Three Months Ended June 30, 2007 % Leased June 30, 2007 % Leased Leased Square Feet as ofMarch 31, 2007, Los Angeles Central Business District 6,221,657 85.9 % 5,525,574 85.6 % Net Acquisitions 1,705,131 1,705,131 Revised Leased Square Feet 7,926,788 86.7 % 7,230,705 86.6 % Expirations (283,843 ) (3.1 )% (250,251 ) (3.0 )% New Leases 233,344 2.6 % 226,004 2.7 % Renewals 103,016 1.1 % 73,718 0.9 % Leased Square Feet as of June 30, 2007, Los Angeles Central Business District 7,979,305 87.3 % 7,280,176 87.2 % Cash Rent Growth (2), (3) Expiring Rate per Square Foot $ 25.43 New / Renewed Rate per Square Foot $ 22.91 Percentage Change (9.9 )% GAAP Rent Growth (3), (4) Expiring Rate per Square Foot $ 25.23 New / Renewed Rate per Square Foot $ 25.66 Percentage Change 1.7 % Weighted Average Lease Term - New(in months) 92 Weighted Average Lease Term - Renewal(in months) 63 (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture properties. (2) Represents the difference between (i) initial market rents on new and renewed leases and (ii) the cash rents on those spaces immediately prior to the expiration or termination. Excludes new and renewed leases for spaces with more than six months of downtime. (3) For newly acquired properties, cash and GAAP rent growth is excluded for spaces that expired prior to our ownership and were re-leased after acquisition. (4) Represents estimated cash rent growth adjusted for straight-line rents in accordance with GAAP. 37 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Leasing Activity - Orange County Total Portfolio Effective Portfolio (1) For the For the Three Months Ended Three Months Ended June 30, 2007 % Leased June 30, 2007 % Leased Leased Square Feet as ofMarch 31, 2007, Orange County 3,038,322 89.7 % 2,488,385 87.7 % Net Acquisitions 3,856,652 3,856,652 Revised Leased Square Feet 6,894,974 91.1 % 6,345,037 90.4 % Expirations (325,231 ) (4.2 )% (301,138 ) (4.3 )% New Leases 53,575 0.7 % 53,575 0.8 % Renewals 147,153 1.9 % 123,060 1.7 % Leased Square Feet as ofJune 30, 2007, Orange County 6,770,471 89.5 % 6,220,534 88.6 % Cash Rent Growth (2), (3) Expiring Rate per Square Foot $ 14.92 New / Renewed Rate per Square Foot $ 22.08 Percentage Change 48.0 % GAAP Rent Growth (3), (4) Expiring Rate per Square Foot $ 13.18 New / Renewed Rate per Square Foot $ 23.52 Percentage Change 78.4 % Weighted Average Lease Term - New(in months) 53 Weighted Average Lease Term - Renewal(in months) 55 (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture properties. (2) Represents the difference between (i) initial market rents on new and renewed leases and (ii) the cash rents on those spaces immediately prior to the expiration or termination. Excludes new and renewed leases for spaces with more than six months of downtime. (3) For newly acquired properties, cash and GAAP rent growth is excluded for spaces that expired prior to our ownership and were re-leased after acquisition. (4) Represents estimated cash rent growth adjusted for straight-line rents in accordance with GAAP. 38 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Leasing Activity - San Diego County Total Portfolio Effective Portfolio (1) For the For the Three Months Ended Three Months Ended June 30, 2007 % Leased June 30, 2007 % Leased Leased Square Feet as of March 31, 2007, San Diego County 1,780,565 95.9 % 1,269,919 94.8 % Disposition - Wateridge Plaza (2) (267,579 ) (267,579 ) Revised Leased Square Feet 1,512,986 95.2 % 1,002,340 93.6 % Expirations (65,827 ) (4.1 )% (43,904 ) (4.1 )% New Leases 32,818 2.0 % 19,481 1.8 % Renewals 45,935 2.9 % 34,705 3.2 % Leased Square Feet as of June 30, 2007, San Diego County 1,525,912 96.0 % 1,012,622 94.5 % Cash Rent Growth (3), (4) Expiring Rate per Square Foot $ 22.17 New / Renewed Rate per Square Foot $ 28.42 Percentage Change 28.2 % GAAP Rent Growth (4), (5) Expiring Rate per Square Foot $ 20.16 New / Renewed Rate per Square Foot $ 31.66 Percentage Change 57.1 % Weighted Average Lease Term - New(in months) 82 Weighted Average Lease Term - Renewal(in months) 76 (1) Includes 100% of our consolidated portfolio and 20% of our MMO Joint Venture properties. (2) The sales of Pacific Center occurred on July 2, 2007 and will be reflected in the third quarter leasing activity schedule. (3) Represents the difference between (i) initial market rents on new and renewed leases and (ii) the cash rents on those spaces immediately prior to the expiration or termination. Excludes new and renewed leases for spaces with more than six months of downtime. (4) For newly acquired properties, cash and GAAP rent growth is excluded for spaces that expired prior to our ownership and were re-leased after acquisition. (5) Represents estimated cash rent growth adjusted for straight-line rents in accordance with GAAP. 39 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Tenant Improvements and Leasing Commissions (1), (2) Q2 2007 Q1 2007 2006 2005 2004 Renewals (5) Number of Leases 57 10 74 67 29 Square Feet 325,574 100,196 824,516 740,375 296,203 Tenant Improvement Costs per Square Foot (4) $ 13.79 $ 7.44 $ 29.22 $ 11.25 $ 15.49 Leasing Commission Costs per Square Foot (6) $ 6.07 $ 3.36 $ 8.18 $ 3.64 $ 5.98 Total Tenant Improvements and Leasing Commissions Costs per Square Foot $ 19.86 $ 10.80 $ 37.40 $ 14.89 $ 21.47 Costs per Square Foot per Year $ 2.82 $ 3.68 $ 4.78 $ 3.46 $ 4.31 New / Modified Leases (5) Number of Leases 31 19 147 138 48 Square Feet 216,151 140,738 1,015,192 1,047,634 453,301 Tenant Improvement Costs per Square Foot (4) $ 27.35 $ 33.04 $ 20.93 $ 24.29 $ 36.28 Leasing Commission Costs per Square Foot (6) $ 9.15 $ 7.01 $ 6.34 $ 5.41 $ 9.28 Total Tenant Improvements and Leasing Commissions Costs per Square Foot $ 36.50 $ 40.05 $ 27.27 $ 29.70 $ 45.56 Costs per Square Foot per Year $ 5.29 $ 6.33 $ 4.33 $ 4.78 $ 4.26 Total Number of Leases 88 29 221 205 77 Square Feet 541,726 240,934 1,839,708 1,788,009 749,504 Tenant Improvement Costs per Square Foot (4) $ 19.20 $ 22.40 $ 24.64 $ 18.89 $ 28.06 Leasing Commission Costs per Square Foot (6) $ 7.30 $ 5.49 $ 7.16 $ 4.68 $ 7.97 Total Tenant Improvements and Leasing Commissions Costs per Square Foot $ 26.50 $ 27.89 $ 31.80 $ 23.57 $ 36.03 Costs per Square Foot per Year $ 3.79 $ 5.68 $ 4.55 $ 4.36 $ 4.20 (1) Based on leases executed during the period. Excludes leases to related parties, short-term leases less than six months, and build out costs for raw space. (2) Tenant Improvements and Leasing Commission information for One California Plaza, Park Place I, Park Place II, Lantana Media Campus, CommonWealth Properties portfolio acquisition, San Diego Tech Center, Stadium Gateway, 701 North Brand, and EOP portfolio are included from the dates of acquisition which are November 6, 2003, April 14, 2004, July 23, 2004, December 16, 2004, March 15, 2005, April 6, 2005, January 6, 2006 ,September 22, 2006, and April 24, 2007 respectively. (3) Tenant Improvements and Leasing Commission information in 2007 reflects 100% of the consolidated portfolio and 20% of the MMO Joint Venture properties.Information for years prior to 2007 reflects 100% of the consolidated portfolio and 100% of the MMO Joint Venture properties. (4) Tenant Improvements include improvements and lease concessions. (5) Does not include retained tenants that have relocated to new space or expanded into new space. (6) Includes retained tenants that have relocated or expanded into new space and lease modifications. 40 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Historical Capital Expenditures - Office Properties(1) Q2 2007 Q1 2007 2006 2005 2004 Consolidated Non-recoverable Capital Expenditures (2) $ 2,989,109 $ 1,637,897 $ 2,454,126 $ 4,502,547 $ 1,046,178 Total Square Feet 12,396,488 11,625,652 11,625,028 9,150,550 6,783,532 Non-recoverable Capital Expenditures per Square Foot $ 0.24 $ 0.14 $ 0.21 $ 0.49 $ 0.15 Unconsolidated Non-recoverable Capital Expenditures (3) $ 10,567 $ 20,197 $ 153,069 Total Square Feet(4) 622,610 622,610 622,561 Non-recoverable Capital Expenditures per Square Foot $ 0.02 $ 0.03 $ 0.25 Consolidated Recoverable Capital Expenditures (5), (6) $ 632,769 $ 560,157 $ 1,553,935 $ 1,553,935 $ 3,009,186 Total Square Feet 12,396,488 11,625,652 11,625,028 9,150,550 6,783,532 Recoverable Capital Expenditures per Square Foot $ 0.05 $ 0.05 $ 0.13 $ 0.17 $ 0.44 Unconsolidated Recoverable Capital Expenditures (3), (5) $ 5,779 $ – $ 122,149 Total Square Feet (4) 622,610 622,610 622,561 Recoverable Capital Expenditures per Square Foot $ 0.01 $ – $ 0.20 (1) Historical capital expenditures for each period shown reflect properties owned for the entire period. For properties acquired during each period, the capital expenditures will be reflected in the following full period of ownership. For properties sold during each period, the capital expenditures will be excluded for that period. Any capital expenditures incurred for acquisition or disposition properties during the period of acquisition or disposition will be footnoted separately. (2) Excludes $65,000, $619,000 and $507,000 of non-recoverable capital expenditures for the years ended 2004, 2005 and 2006, respectively, incurred at acquired properties following their acquisition. (3) Includes 20% of our MMO Joint Venture properties. (4) The square footages of Cerritos Corporate Center Phases I and II and Washington Mutual Irvine Campus are deducted from the total square feet amount as the tenant pays for all capital expenditure activities. (5) Recoverable capital improvements, such as equipment upgrades, are generally financed through a capital lease. The annual amortization, based on each asset’s useful life, as well as any financing costs, are generally billed to tenants on an annual basis as payments are made. The amounts presented represent the total value of the improvements in the year they are made. (6) Excludes $506,000 of recoverable capital expenditures for the year ended 2005 incurred at acquired properties following their acquisition. 41 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Hotel Performance and Hotel Historical Capital Expenditures Hotel Performance Percent YTD YTD Westin Hotel, Pasadena, CA Q2 2007 Q2 2006 Change June 30, 2007 June 30, 2006 Occupancy 83.2 % 84.6 % (1.6 )% 79.1 % 83.3 % Average Daily Rate $ 171.80 $ 169.44 1.4 % $ 174.96 $ 151.58 Revenue Per Available Room (REVPAR) $ 142.97 $ 143.30 (0.2 )% $ 138.35 $ 126.32 Hotel Net Operating Income $ 2,580,739 $ 2,536,975 1.7 % $ 4,679,288 $ 3,732,748 Hotel Historical Capital Expenditures For the Year Ended December 31, Westin Hotel, Pasadena, CA Q2 2007 Q1 2007 2006 2005 2004 Hotel Improvements and Equipment Replacements $ 148,178 $ 236,577 $ 730,531 $ 313,011 $ 20,436 Total Hotel Revenue $ 7,061,569 $ 6,187,549 $ 27,053,648 $ 24,037,425 $ 20,518,964 Hotel Improvements as a Percentage of Hotel Revenue 2.1 % 3.8 % 2.7 % 1.3 % 0.1 % Renovation and Upgrade Costs (1) $ – $ – $ 164,072 $ 3,461,780 $ 7,037,822 (1) The Westin Hotel underwent a $12.2 million renovation from December 2002 through August 2005 of which $3.5 million was funded by Westin. 42 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Construction in Progress As of June 30, 2007 Property Location Percentage Pre-Leased Estimated Cost of Development Construction Costs Incurred Developed / Developable Square Feet (1) Projected Stabilized NOI Estimated Date of Completion ($ in millions) ($ in millions) ($ in millions) Los Angeles County Lantana Media Campus Santa Monica, CA 0% $ 64.0 $ 4.3 198,000 2008 (2) Lantana Media Campus - Structured Parking Santa Monica, CA 22.0 17.0 223,000 Total Los Angeles County 86.0 21.3 421,000 12.0 - 13.0 Orange County Park Place - 3161 Michelson Irvine, CA 55.5% (3) 174.1 118.7 530,000 Third Quarter 2007 (4) Park Place - Structured Parking Irvine, CA 70.0 66.1 1,338,000 Second Quarter 2007 (5) Total Park Place 244.1 184.8 1,868,000 24.0 - 25.0 17885 Von Karman Avenue at Washington Mutual Irvine Campus Irvine, CA 0% 40.0 16.2 150,000 5.0 - 5.5 Fourth Quarter 2007 Total Orange County 284.1 201.0 2,018,000 San Diego Mission City Corporate Center San Diego, CA 0% 20.6 7.5 92,000 Fourth Quarter 2007 Mission City Corporate Center - Structured Parking San Diego, CA 5.4 5.0 128,000 First Quarter 2007 Total San Diego County 26.0 12.5 220,000 2.5 - 3.0 Total $ 396.1 $ 234.8 2,659,000 (1) The developable square feet numbers represent the office, retail, residential and parking footages that the Company estimates can be developed on the referenced property. (2) Estimated completion date is the first quarter 2008 for the East building, and the third quarter 2008 for the South building. (3) Includes the New Century lease for 194,000 square feet. (4) The temporary certificate of occupancy was received in July 2007. (5) Parking garages #1 and 2 are now complete. 43 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Development Pipeline As of June 30, 2007 Developable Type of Property Location Square Feet (1) Planned Development Los Angeles County 755 Figueroa Los Angeles, CA 930,000 Office 755 Figueroa - Structured Parking Los Angeles, CA 266,000 Parking Glendale Center - Phase II Glendale, CA 264,000 Mixed Use Glendale Center - Phase II - Structured Parking Glendale, CA 158,000 Parking 207 Goode Glendale, CA 187,000 Office Total Los Angeles County 1,805,000 Orange County 500 Orange Center Anaheim, CA 475,000 Office Stadium Tower II Anaheim, CA 282,000 Office Brea Financial Commons Portfolio Brea, CA 57,000 Office Brea Corporate Place Brea, CA TBD Mixed Use Pacific Arts Plaza - Structured Parking Costa Mesa, CA 208,000 Parking Pacific Arts Plaza (2) Costa Mesa, CA 468,000 Office Park Place - Office, Retail & Hotel Irvine, CA 1,285,000 Office, Retail & Hotel Park Place - Residential Irvine, CA 1,052,000 Residential Park Place - Structured Parking Irvine, CA 2,225,000 Parking 605 City Parkway Orange, CA 200,000 Office City Plaza II Orange, CA 360,000 Office City Tower II Orange, CA 360,000 Office Total Orange County 6,972,000 San Diego San Diego Tech Center (3), (4) Sorrento Mesa, CA 1,320,000 Office San Diego Tech Center - Structured Parking Sorrento Mesa, CA 1,433,000 Parking Total San Diego County 2,753,000 Total Portfolio 11,530,000 (1) The developable square feet presented represents the office, retail, residential and parking footages that the Company estimates can be developed on the referenced property. (2) The Company is in discussions with the City of Costa Mesa for the potential development of 180 residential units totaling approximately 300,000 square feet at Pacific Arts Plaza. This development would be in addition to the 468,000 square feet of office entitlements. (3) Land held for development was not contributed to the MMO Joint Venture. (4) The third phase contemplates the demolition of 120,000 square feet of existing space. 44 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Management Statements on Non-GAAP Supplemental Measures Funds from Operations: We calculate funds from operations, or FFO, as defined by the National Association of Real Estate Investment Trusts, or NAREIT. FFO represents net income (loss) (computed in accordance with accounting principles generally accepted in the United States of America, or GAAP), excluding gains (or losses) from sales of property, extraordinary items, real estate related depreciation and amortization (including capitalized leasing expenses, tenant allowances or improvements and excluding amortization of deferred financing costs) and after adjustments for unconsolidated partnerships and joint ventures. Management uses FFO as a supplemental performance measure because, in excluding real estate related depreciation and amortization, gains (or losses) from property dispositions and extraordinary items, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs. We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. Management also uses FFO before losses from the early extinguishment of debt as a supplemental performance measure because these losses create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability about future earnings potential. The losses represent costs to extinguish debt prior to the stated maturity and the write-off of unamortized loan costs on the date of extinguishment. The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (e.g. floating interest rate instead of fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii) the early repayment of debt associated with properties sold or (iv) the restructuring or replacement of corporate level financing to accommodate property acquisitions. Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that result from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results from operations, the utility of FFO as a measure of our performance is limited. Other equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other equity REITs’ FFO. Accordingly, FFO should be considered only as a supplement to net income as a measure of our performance. FFO should not be used as a measure of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions. FFO also should not be used as a supplement to or substitute for cash flow from operating activities (computed in accordance with GAAP). 45 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Management Statements on Non-GAAP Supplemental Measures (continued) Adjusted Funds from Operations: We calculate adjusted funds from operations, or AFFO, by adding to or subtracting from FFO (i) non-cash operating revenues and expenses, (ii) capitalized operating expenditures such as leasing payroll and interest expense, (iii) recurring and non-recurring capital expenditures required to maintain and re-tenant our properties, (iv) regular principal payments required to service our debt and (v) 2nd Generation tenant improvement and leasing commissions. Management uses AFFO as a supplemental liquidity measure because, when compared year over year, it assesses our ability to fund our dividend and distribution requirements from our operating activities. We also believe that, as a widely recognized measure of the liquidity of REITs, AFFO will be used by investors as a basis to assess our ability to fund dividend payments in comparison to other REITs. However, because AFFO may exclude certain non-recurring capital expenditures and leasing costs, the utility of AFFO as a measure of our liquidity is limited. Additionally, other equity REITs may not calculate AFFO in a consistent manner, accordingly, our AFFO may not be comparable to such other equity REITs’ AFFO. AFFO should be considered only as a supplement to cash flows from operating activities (computed in accordance with GAAP) as a measure of our liquidity. EBITDA: We believe that earnings before interest, income taxes, depreciation and amortization, or EBITDA, is a useful supplemental performance measure. Management uses EBITDA as an indicator of our ability to incur and service debt. We believe EBITDA is an appropriate supplemental measure for such purposes, because the amounts spent on interest are, by definition, available to pay interest, income tax expense is inversely correlated to interest expense because tax expense goes down as deductible interest expense goes up, and depreciation and amortization are non-cash charges. In addition, we believe EBITDA is frequently used by securities analysts, investors and other interested parties in the evaluation of equity REITs. However, because EBITDA is calculated before recurring cash charges including interest expense and income taxes, and is not adjusted for capital expenditures or other recurring cash requirements of our business, its utility as a measure of our liquidity is limited. Accordingly, EBITDA should not be considered an alternative to cash flows from operating activities (computed in accordance with GAAP) as a measure of our liquidity. EBITDA should not be considered as an alternative to net income as an indicator of our operating performance. Other equity REITs may calculate EBITDA differently than we do; accordingly, our EBITDA may not comparable to such other REITs’ EBITDA. Management also uses EBITDA before losses from the early extinguishment of debt as a supplemental performance measure because these losses create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability about future earnings potential. The losses represent costs to extinguish debt prior to the stated maturity and the write-off of unamortized loan costs on the date of extinguishment. The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (e.g. floating interest rate instead of fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii) the early repayment of debt associated with properties sold and (iv) the restructuring or replacement of corporate level financing to accommodate property acquisitions. Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. 46 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Second Quarter 2007 Management Statements on Non-GAAP Supplemental Measures (continued) Coverage Ratios: We present interest and fixed charge coverage ratios as supplemental liquidity measures. Management uses these ratios as indicators of our financial flexibility to service current interest expense and debt amortization from current cash net operating income. In addition, we believe that these coverage ratios represent common metrics used by securities analysts, investors and other interested parties to evaluate our ability to service fixed cash payments. However, because these ratios are derived from EBITDA, their utility is limited by the same factors that limit the usefulness of EBITDA as a liquidity measure. Accordingly, our interest coverage ratio should not be considered as an alternative to cash flows from operating activities (computed in accordance with GAAP) as a measure of our liquidity. 47 Table of Contents
